Exhibit 10.4

 

DEED OF LEASE

 

by and between

 

PETULA ASSOCIATES, LTD.

 

(“Landlord”)

 

and

 

GOVERNMENT TECHNOLOGY SERVICES, INC.

 

(“Tenant”)

 

dated

 

December 10, 1997

 

11/13/97

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEMISE

 

 

 

 

2.

TERM

 

 

 

 

3.

RENT

 

 

 

 

4.

PERMITTED USE

 

 

 

 

5.

EXPENSES

 

 

 

 

6. [a04-11972_1ex10d4.htm#AdditionalRent]

ADDITIONAL RENT [a04-11972_1ex10d4.htm#AdditionalRent]

 

 

 

 

7. [a04-11972_1ex10d4.htm#SortingAndSeparationOfRefuseAndTra]

SORTING AND SEPARATION OF REFUSE AND TRASH
[a04-11972_1ex10d4.htm#SortingAndSeparationOfRefuseAndTra]

 

 

 

 

8. [a04-11972_1ex10d4.htm#HazardousSubstances]

HAZARDOUS SUBSTANCES [a04-11972_1ex10d4.htm#HazardousSubstances]

 

 

 

 

9. [a04-11972_1ex10d4.htm#Insurance]

INSURANCE [a04-11972_1ex10d4.htm#Insurance]

 

 

 

 

10. [a04-11972_1ex10d4.htm#DamageOrDestruction]

DAMAGE OR DESTRUCTION [a04-11972_1ex10d4.htm#DamageOrDestruction]

 

 

 

 

11. [a04-11972_1ex10d4.htm#Indemnification]

INDEMNIFICATION [a04-11972_1ex10d4.htm#Indemnification]

 

 

 

 

12. [a04-11972_1ex10d4.htm#AssignmentAndSubletting]

ASSIGNMENT AND SUBLETTING [a04-11972_1ex10d4.htm#AssignmentAndSubletting]

 

 

 

 

13. [a04-11972_1ex10d4.htm#CareOfPremises]

CARE OF PREMISES [a04-11972_1ex10d4.htm#CareOfPremises]

 

 

 

 

14. [a04-11972_1ex10d4.htm#AlterationByTenant]

ALTERATION BY TENANT [a04-11972_1ex10d4.htm#AlterationByTenant]

 

 

 

 

15. [a04-11972_1ex10d4.htm#Condemnation_]

CONDEMNATION [a04-11972_1ex10d4.htm#Condemnation_]

 

 

 

 

16. [a04-11972_1ex10d4.htm#Subordination_]

SUBORDINATION [a04-11972_1ex10d4.htm#Subordination_]

 

 

 

 

17. [a04-11972_1ex10d4.htm#AccessToPremises_]

ACCESS TO PREMISES [a04-11972_1ex10d4.htm#AccessToPremises_]

 

 

 

 

18. [a04-11972_1ex10d4.htm#RulesAndRegulations_]

RULES AND REGULATIONS [a04-11972_1ex10d4.htm#RulesAndRegulations_]

 

 

 

 

19. [a04-11972_1ex10d4.htm#CovenantsOfRightToLease_]

COVENANTS OF RIGHT TO LEASE [a04-11972_1ex10d4.htm#CovenantsOfRightToLease_]

 

 

 

 

20. [a04-11972_1ex10d4.htm#MechanicsLiens_]

MECHANICS LIENS [a04-11972_1ex10d4.htm#MechanicsLiens_]

 

 

 

 

21. [a04-11972_1ex10d4.htm#ExpirationOfLeaseAndSurrenderOfPos]

EXPIRATION OF LEASE AND SURRENDER OF POSSESSION
[a04-11972_1ex10d4.htm#ExpirationOfLeaseAndSurrenderOfPos]

 

 

 

 

22. [a04-11972_1ex10d4.htm#Defaultremedies_]

DEFAULT-REMEDIES [a04-11972_1ex10d4.htm#Defaultremedies_]

 

 

 

 

23. [a04-11972_1ex10d4.htm#ReentryByLandlord_]

RE-ENTRY BY LANDLORD [a04-11972_1ex10d4.htm#ReentryByLandlord_]

 

 

 

 

24. [a04-11972_1ex10d4.htm#AdditionalRightsToLandlord_]

ADDITIONAL RIGHTS TO LANDLORD
[a04-11972_1ex10d4.htm#AdditionalRightsToLandlord_]

 

 

 

 

25. [a04-11972_1ex10d4.htm#Successorsassignsandliability]

SUCCESSORS, ASSIGNS AND LIABILITY
[a04-11972_1ex10d4.htm#Successorsassignsandliability]

 

 

 

 

26. [a04-11972_1ex10d4.htm#Notices_]

NOTICES [a04-11972_1ex10d4.htm#Notices_]

 

 

 

 

21. [a04-11972_1ex10d4.htm#MortgageesApproval_]

MORTGAGEE’S APPROVAL [a04-11972_1ex10d4.htm#MortgageesApproval_]

 

 

 

 

28. [a04-11972_1ex10d4.htm#EstoppelCertificates_]

ESTOPPEL CERTIFICATES [a04-11972_1ex10d4.htm#EstoppelCertificates_]

 

 

i

--------------------------------------------------------------------------------


 

29. [a04-11972_1ex10d4.htm#DefaultRateOfInterest_]

DEFAULT RATE OF INTEREST [a04-11972_1ex10d4.htm#DefaultRateOfInterest_]

 

 

 

 

 

 

30. [a04-11972_1ex10d4.htm#ExculpatoryProvisions_]

EXCULPATORY PROVISIONS [a04-11972_1ex10d4.htm#ExculpatoryProvisions_]

 

 

 

 

 

 

31. [a04-11972_1ex10d4.htm#MortgageeProtection_]

MORTGAGEE PROTECTION [a04-11972_1ex10d4.htm#MortgageeProtection_]

 

 

 

 

 

 

32. [a04-11972_1ex10d4.htm#ReciprocalCovenantOnNotificationOfA]

RECIPROCAL COVENANT ON NOTIFICATION OF ADA VIOLATIONS
[a04-11972_1ex10d4.htm#ReciprocalCovenantOnNotificationOfA]

 

 

 

 

 

 

33. [a04-11972_1ex10d4.htm#LawsThatGovern_]

LAWS THAT GOVERN [a04-11972_1ex10d4.htm#LawsThatGovern_]

 

 

 

 

 

 

34. [a04-11972_1ex10d4.htm#FinancialStatements_]

FINANCIAL STATEMENTS [a04-11972_1ex10d4.htm#FinancialStatements_]

 

 

 

 

 

 

35. [a04-11972_1ex10d4.htm#Parking_]

PARKING [a04-11972_1ex10d4.htm#Parking_]

 

 

 

 

 

 

36. [a04-11972_1ex10d4.htm#Signage_]

SIGNAGE [a04-11972_1ex10d4.htm#Signage_]

 

 

 

 

 

 

37. [a04-11972_1ex10d4.htm#Recordation_]

RECORDATION [a04-11972_1ex10d4.htm#Recordation_]

 

 

 

 

 

 

38. [a04-11972_1ex10d4.htm#ForceMajeure_]

FORCE MAJEURE [a04-11972_1ex10d4.htm#ForceMajeure_]

 

 

 

 

 

 

39. [a04-11972_1ex10d4.htm#LandlordsLien_]

LANDLORD’S LIEN [a04-11972_1ex10d4.htm#LandlordsLien_]

 

 

 

 

 

 

40. [a04-11972_1ex10d4.htm#Brokers_]

BROKERS [a04-11972_1ex10d4.htm#Brokers_]

 

 

 

 

 

 

41. [a04-11972_1ex10d4.htm#Confidentiality_]

CONFIDENTIALITY [a04-11972_1ex10d4.htm#Confidentiality_]

 

 

 

 

 

 

42 [a04-11972_1ex10d4.htm#LeasedeedOfLease_]

LEASE/DEED OP LEASE [a04-11972_1ex10d4.htm#LeasedeedOfLease_]

 

 

 

 

 

 

43 [a04-11972_1ex10d4.htm#RightOfFirstOffer_]

RIGHT OF FIRST OFFER [a04-11972_1ex10d4.htm#RightOfFirstOffer_]

 

 

 

 

 

 

44. [a04-11972_1ex10d4.htm#Miscellaneous_]

MISCELLANEOUS [a04-11972_1ex10d4.htm#Miscellaneous_]

 

 

 

 

 

 

45. [a04-11972_1ex10d4.htm#RooftopEquipment_]

ROOF-TOP EQUIPMENT [a04-11972_1ex10d4.htm#RooftopEquipment_]

 

 

 

EXHIBIT

A

-

Land

 

 

 

 

EXHIBIT

B

-

Work Agreement

 

 

 

 

EXHIBIT

B-1

-

Current Site Plan

 

 

 

 

EXHIBIT

B-2

-

Form of Environmental Certification

 

 

 

 

EXHIBIT

B-3

-

Current Specification

 

 

 

 

EXHIBIT

C

-

Declaration of Lease Commencement

 

 

 

 

EXHIBIT

D

-

Rules and Regulations

 

 

 

 

EXHIBIT

E

-

Avion® Signage Program

 

 

 

 

EXHIBIT

F

-

License Agreement

 

 

 

 

EXHIBIT

F-1

-

Location of License Area

 

 

 

 

EXHIBIT

F-2

-

Intentionally Deleted

 

 

 

 

EXHIBIT

F-3

-

Minimum Equipment Requirements

 

 

 

 

EXHIBIT

F-4

-

Contractor Insurance Requirements

 

 

 

 

EXHIBIT

G

-

Non-Disturbance Agreement

 

 

ii

--------------------------------------------------------------------------------


 

DEED OF LEASE

 

THIS DEED OF LEASE (“Lease”) is made this 10th day of December, 1997, by and
between PETULA ASSOCIATES, LTD., whose address for the purpose of this Lease
shall be 711 High Street, Des Moines, Iowa 50392-1370, Attn: CRE
Equities/Mid-Atlantic Team, hereinafter referred to as “Landlord”, and
GOVERNMENT TECHNOLOGY SERVICES, INC., hereinafter referred to as “Tenant”.

 

IT IS AGREED AS FOLLOWS:

 

1.             DEMISE.

 

Landlord does hereby lease to Tenant and Tenant does hereby lease from Landlord
the premises consisting of the Improvements to be constructed upon the land
(“Land”) described on Exhibit A attached hereto and made a part hereof and any
selected parking located on the Land which Tenant is entitled to utilize
pursuant to Section 35 hereof (the Improvements, together with the portion of
the Land on which the Improvements and any related parking are located, is
herein referred to as the “Premises” or the “Property”).

 

Improvements.  The Improvements (also referred to in Exhibit B as the “Base
Building Work”) shall mean the building to be constructed on the Land in
accordance with the Work Agreement attached hereto as Exhibit B, to contain
approximately one hundred thousand five hundred (100,500) rentable square feet
as defined by the Building Owners and Managers Association International’s
Standard Method for Measuring Floor Area in Office Buildings dated June 7, 1996,
as approved by the American National Standards Institute, Inc. (ANSI/BOMA
Z65.1-1996) (the “BOMA method”).  Upon substantial completion of the
Improvements, the rentable area of the Improvements shall be determined in
accordance with the BOMA method by the Architect (as herein defined).  The
rentable area of the Improvements as so determined shall be controlling for
purposes of establishing the Rent hereunder.

 

2.             TERM.

 

(A)          Initial Term

 

(1)                                  The term of this Lease (“Lease Term”)
shall, subject to Section 2(C) hereof and Section 10(c) of Exhibit B hereto, be
for a period of 120 months, commencing on the date of Substantial Completion of
the Improvements and the Tenant Work (all as more fully set forth in Exhibit B)
(“Commencement Date”) and ending at 11:59 p.m. on the day (“Expiration Date”)
immediately preceding the tenth (10th) anniversary of the Commencement Date;
provided that, if the Commencement Date is a day other than the first (1st) day
of a calendar month, the Expiration Date shall be the last day of the month in
which the tenth (10th) anniversary of the Commencement Date shall occur.  Except
as provided below, Tenant shall not be obligated to pay Rent until possession of
the Premises is tendered to Tenant with the Improvements and the Tenant Work
therein Substantially Complete.  If the Commencement Date is a date other than
the first day of the month,

 

--------------------------------------------------------------------------------


 

Rent for the month in which the Commencement Date occurs shall be prorated on a
daily basis.

 

(2)                                  If Tenant occupies the Premises prior to
the Commencement Date, other than for purposes of installation of telephones,
cabling, special equipment, trade fixtures and furniture in accordance with
Section 12(a) of Exhibit B, such occupancy shall be subject to all provisions
hereof and shall not advance the last day of the Lease Term, and Tenant shall
pay Rent for such period at the initial monthly rate set forth below.

 

(3)                                  If Landlord is delayed in Substantially
Completing the Landlord’s Work (as defined in Exhibit B) or in tendering
possession of the Premises with the Landlord’s Work therein Substantially
Complete, in whole or part, by a Tenant Delay, Rent and Additional Rent shall,
nonetheless, commence on that date on which the Improvements and the Tenant Work
would have been Substantially Completed but for the Tenant Delay (e.g., if there
are two (2) days of Tenant Delay and the Premises are tendered to Tenant with
the Improvements and the Tenant Work Substantially Complete on December 15, Rent
and Additional Rent shall accrue from December 13th).

 

(4)                                  Subject to the terms of the last sentence
of this Section 2(a)(4), notwithstanding anything herein contained to the
contrary, if construction of the Improvements has not commenced on or before the
Commencement Deadline, Tenant shall have the right to terminate this Lease by
written notice (“Tenant’s Commencement Termination Notice”) delivered to
Landlord not earlier than the Commencement Deadline and not later than ten (10)
calendar days after the Commencement Deadline (but in all events not later than
commencement of construction of the Improvements), in which event (i) this Lease
shall cease and terminate without payment to Tenant of any penalty, compensation
or any portion of the Allowance (as herein defined), and without reimbursement
of any costs, damages, expenses or fees suffered or incurred by or on behalf of
Tenant, as if the date on which.  Tenant’s Commencement Termination Notice is
delivered to Landlord was the Expiration Date, and (ii) Landlord shall return to
Tenant any Security Deposit and any prepaid Rent.  As used herein, the term
“Commencement Deadline” shall mean August 1, 1998 [subject to a day-for-day
extension for each day of delay attributable to Tenant Delays, which
Commencement Deadline shall not be subject to delay for “Force Majeure” (as
defined in Section 36 below)]; provided that, if Tenant fails to timely
terminate this Lease pursuant to this Section 2(A)(4), then for purposes of
Section 2(A)(5), the term “Commencement Deadline” shall mean the date on which
the Permit (as defined in Exhibit B) is issued by Fairfax County.  Despite the
foregoing, in the event that the “Construction Lender” (as defined in Section
16(B)(3) below) has foreclosed upon

 

2

--------------------------------------------------------------------------------


 

the Property or has accepted a deed in lieu of foreclosure, and, subject to the
provisions of Section 38 below, is diligently pursuing completion of the work to
be performed by Landlord under Exhibit B hereto, Tenant shall not have the right
to terminate the Lease pursuant to the provisions of this Section 2(A)(4).

 

(5)                                  Notwithstanding anything herein contained
to the contrary, if the Landlord’s Work (exclusive of “long-lead” items and
Punch List Work items, as defined herein) is not Substantially Complete within
eleven (11) months after the Commencement Deadline (subject to a day-for-day
extension for each day of delay which occurs after the Commencement Deadline and
is attributable to Tenant Delays, the “Completion Deadline”) and, as a result,
Tenant is unable to lawfully (and, in fact, does not) occupy the Premises and
use the Premises for the uses permitted hereby, Tenant shall have the right to
deliver a sixty (60) day written notice of termination (“Tenant’s Completion
Termination Notice”) delivered to Landlord not earlier than the Completion
Deadline nor later than ten (10) calendar days after the Completion Deadline
(but in all events not later than commencement of the Tenant’s Work).  If Tenant
timely delivers the Tenant’s Completion Termination Notice and the Landlord’s
Work (exclusive of “long-lead” items and Punch List Work items, as defined
herein) is not Substantially Complete within sixty (60) days after delivery of
Tenant’s Completion Termination Notice (subject to a day-for-day extension for
each day of delay which occurs after such delivery of Tenant’s Completion
Termination Notice and which is attributable to Tenant Delays), and, as a
result, Tenant is unable to lawfully (and, in fact, does not) occupy the
Premises and use the Premises for the uses permitted hereby , this Lease shall
automatically cease and terminate without payment of penalty or compensation as
if the date on which such 60-day period (as the same may be extended as
aforesaid) expires was the Expiration Date, and Landlord shall return to Tenant
any Security Deposit and any prepaid Rent.

 

(B)           Commencement Certificate.

 

At the request of Landlord at any time after the Commencement Date has occurred,
Tenant hereby agrees to execute a declaration in the form attached hereto as
Exhibit C (“Declaration”) as incorporated herein by reference.  Tenant’s failure
to execute the Declaration shall not affect the Commencement Date or the Lease
Term, as same are determined by the terms of this Lease.

 

(C)           Extension Period.

 

(1)                                  Provided no Event of Default is in
existence under this Lease at the time of the exercise of the

 

3

--------------------------------------------------------------------------------


 

Extension Option or thereafter (through and including the commencement date of
the Extension Period), and provided that this Lease shall not theretofore have
been terminated, Tenant shall have one (1) non-recurring option (the “Extension
Option”) to extend the Expiration Date of the Lease Term for a period of five
(5) consecutive years (the “Extension Period”).  The Extension Period shall
commence on the day following the Expiration Date determined under Section 2(A)
[as the same may be extended pursuant to Section 10(c) of Exhibit B hereto] and
end on the fifth (5th) anniversary of the scheduled Expiration Date determined
under Section 2(A) [as the same may be extended pursuant to Section 10(c) of
Exhibit B hereto].  The Extension Period shall be upon the same terms and
conditions contained herein except that (A) the Rent payable in the Extension
Period shall be adjusted on the first (1st) day of the Extension Period to equal
one hundred percent (100%) of the then-prevailing fair market rental rate for
the premises (the “New Rental Rate”), and shall thereafter be subject to
adjustment in accordance with the provisions of Section 3(B) hereof and (B)
Tenant shall have no option to extend the Expiration Date of the Lease Term
beyond the last day of the Extension Period.

 

(2)                                  Tenant may exercise the Extension Option
only by delivering binding written notice (the “Extension Option Notice”) to
Landlord of Tenant’s election to exercise the Extension Option not later than
twelve (12) months prior to the commencement of the Extension Period; provided
that (i) Tenant’s Extension Option Notice shall be ineffective unless the same
designates Tenant’s broker for purposes of arbitration if the parties are unable
to agree on the New Rental Rate, and (ii) if Tenant delivers its Extension
Option Notice to Landlord more than twelve (12) months in advance, Tenant may
elect to rescind its Extension Option Notice at any time which is at least three
hundred fifteen (315) days prior to the commencement of the Extension Period
(and in all events prior to the execution of a binding agreement to extend this
Lease for the Extension Period), on the condition that Tenant reimburses
Landlord upon demand for any out-of-pocket costs incurred by or on behalf of
Landlord in connection with the determination of the New Rental Rate and/or
preparation of a lease amendment extending this Lease for the Extension Period. 
Landlord and Tenant agree to negotiate in good faith for a period of thirty (30)
days to attempt to reach agreement on the New Rental Rate applicable to the
Extension Period, promptly following delivery of Tenant’s Extension Option
Notice.  If the parties fail to agree on such New Rental Rate within said thirty
(30) day period, the determination of fair market rental rate for the Premises
shall be arbitrated by brokers as set forth below (each party hereby agreeing to
submit the determination of the fair market rental rate for the Premises to
arbitration in the manner provided herein,

 

4

--------------------------------------------------------------------------------


 

if the parties are unable to agree on the New Rental Rate within said thirty
(30) day period).  Landlord shall designate the broker appointed by it within
ten (10) business days after the expiration of the aforesaid thirty (30) day
period, and each party shall by written notice (a copy of which shall be
provided to the other party hereto) instruct their respective brokers to
commence such arbitration within ten (10) business days after the expiration of
the aforesaid thirty (30) day period.

 

(3)                                  In the event the Tenant designates a broker
and the Landlord fails to so designate a broker within the aforesaid ten (10)
business day period, the broker appointed by the Tenant shall proceed to make
his valuation, in which case the fair market rental rate of the Premises shall
be as determined by such broker (such determination to be binding on Landlord
and Tenant).  In the event each party designates a broker as aforesaid, each
broker shall proceed to make an independent determination of the then-prevailing
fair market rental rate of the Premises within thirty (30) days after
appointment of Landlord’s broker.

 

(4)                                  Each broker shall render a separate written
report, within thirty (30) days after appointment of Landlord’s broker, of such
broker’s estimate of the then-prevailing fair market rental rate for the
Premises as of the commencement of the Extension Period.  If the values
contained in the written reports differ by five percent (5%) or less of the
greater of such values, the New Rental Rate shall be one hundred percent (100%)
of the arithmetic average of such values (such determination to be binding on
Landlord and Tenant).  If the values contained in the written reports differ to
a greater extent than set forth above, the brokers shall, within five (5) days,
promptly jointly appoint a third broker.  If the two brokers so appointed shall
fail to agree upon the selection of a third broker within ten (10) days after
the expiration of such 30-day period, then either party, upon written notice to
the other, may request such appointment by the American Arbitration Association
(or any organization successor thereto).  The parties shall cooperate to
expedite such appointment.  Within twenty (20) days of his appointment, the
third broker shall render a written report of his opinion of the value of the
then-prevailing fair market rental rate for the Premises as of the commencement
of the Extension Period.  One hundred percent (100%) of the arithmetic average
of the values in the three (3) evaluation reports shall then be the New Rental
Rate for the Extension Period (which determination shall be binding on Landlord
and Tenant); provided, however, that if the lowest or highest of the three (3)
evaluations, or both, varies by more than ten (10%) from the middle evaluation,
such evaluation or evaluations so varying shall be disregarded in computing said
average.

 

5

--------------------------------------------------------------------------------


 

(5)                                  In the event the New Rental Rate has not
been determined on or before the commencement of the Extension Period, the Rent
payable by Tenant until such determination shall be deemed equal to the Rent
payable by Tenant pursuant to Section 3(A) immediately prior to the commencement
of the Extension Period (as the same may be adjusted hereunder); provided,
however, within fifteen (15) days of such determination, Tenant shall pay
Landlord the excess of (i) the monthly installments of monthly Rent as
calculated for the first (1st) year of the Extension Period, above (ii) the
monthly installments of Rent actually paid by the Tenant, in respect of each
month commencing on or after the commencement of the Extension Period but prior
to such determination, or Landlord shall credit Tenant for any excess rent paid
by Tenant if the rental rate has declined, and Tenant shall thereafter pay Rent
for such Extension Period as determined and adjusted hereunder.

 

(6)                                  All valuations of the fair market rental
rate of the Premises shall be in writing and shall be expressed in terms of an
annual rent.  Each broker’s determination shall be based on all relevant factors
affecting fair market rental rate, including, but not limited to (and without
limiting the scope of such relevant factors), other terms of this Lease which
are applicable to the Extension Period (including, but not limited to, the
services provided by Landlord and those which are provided by Tenant, and the
absence of any concessions such as free rent or construction allowance), the
duration of the Extension Period, the age and quality of the Building (as
defined in Exhibit B) and the Premises, current “market” concessions, the fact
that the determination is for a renewal, the fact that the determination is for
a renewal as of a future date, and (if true) that no brokerage commission will
be payable with respect to the Extension Period.  To the extent a reasonable
sample is available, each broker shall use as a basis for comparison the rent
for leases entered into for comparable space in comparable buildings in the
submarket of Chantilly, Virginia in which the Premises is located, within the
period which commences twelve (12) months prior to the date of such
determination, which leases shall commence at approximately the same time as the
Extension Period.

 

(7)                                  Each broker appointed hereunder shall be an
independent, licensed real estate broker in the Commonwealth of Virginia, not
affiliated with either party, specializing in commercial real estate in
chantilly, Virginia, having not less than ten (10) years relevant experience,
and shall be qualified by experience and ability to appraise the fair market
rental for the Premises.  The party appointing each broker shall be obligated,
promptly after receipt of the valuation report prepared by the broker appointed
by such party, to deliver a copy of such valuation report to the other party in
the manner provided elsewhere in this Lease for the delivery of notices.

 

6

--------------------------------------------------------------------------------


 

If a third broker is appointed, the third broker shall be directed, at the time
of his appointment, to deliver copies of his valuation report, promptly upon its
completion, to Landlord and Tenant in the manner provided elsewhere in this
Lease for the delivery of notices.  The fees and other costs of each of the
first two brokers shall be borne by the party appointing each such broker, with
the fees and other costs of the third broker being shared equally by Landlord
and Tenant.

 

(8)                                  Unless otherwise agreed in writing by
Landlord and Tenant at the time the New Rental Rate is determined, it is
understood that the New Rental Rate shall be the initial Rent for the first
(1st) Lease Year of the Extension Period, and that such Rent shall be subject
thereafter to annual escalations, on each successive anniversary of the
commencement of the Extension Period, based on the provisions of Section 3(B).

 

(9)                                  Tenant’s failure to timely deliver the
Tenant’s Extension Option Notice shall render the Extension Option null and
void.

 

3.             RENT.

 

(A)                              Rent.  Tenant shall pay for the use and
occupancy of the Premises an annual base rental (“Rent”) equal to Ten and
Fifteen One Hundred Dollars ($10.15) per rentable square foot of the
Improvements payable in equal monthly installments.  Rent shall be paid on the
first day of each month in advance without demand or notice (except as otherwise
expressly provided herein), deduction, offset, or counterclaim during the Lease
Term.  Rent for any period during the Lease Term which is less than one month
shall be a pro rata portion of the monthly installment, provided that if the
Commencement Date is not the first (1st) day of a calendar month, such pro rata
portion shall be added to the Rent for the first (1st) Lease Year.  Rent shall
be payable in lawful money of the United States to Landlord at the address
stated herein or to such other persons or at such other places as Landlord may
designate in writing.

 

(B)                                Escalation of Rent.  Commencing on the first
day of the second Lease Year (as hereinafter defined) and on the first day of
each Lease Year thereafter during the Lease Term (each an “Adjustment Date”),
Tenant shall pay to Landlord on the first day of each month as Rent an amount
(the “Adjustment Amount”) equal to the sum of (i) the Rent in effect immediately
preceding the current Adjustment Date plus (ii) three percent (38) of the Rent
in effect immediately preceding such Adjustment Date.  The Adjustment Amount
shall then be deemed to be the Rent in effect and shall be deemed to be the Rent
in effect for purposes of calculating the next Adjustment Amount.

 

“Lease Year” shall mean the twelve (12) month periods within the Lease Term, the
first Lease Year commencing on the Commencement Date and terminating on the last
day of the twelfth full calendar month after the Commencement Date,

 

7

--------------------------------------------------------------------------------


 

with each subsequent Lease Year commencing on the date immediately following the
last day of the preceding Lease Year and continuing for a period of twelve (12)
full calendar months, except that the last Lease Year of the Lease Term shall
terminate on the date this Lease expires or is otherwise terminated.

 

(C)                                Place of Payment.  Rent, Additional Rent and
other sums owed by Tenant shall be paid to Landlord at the offices of Landlord’s
property manager at 1115 30th Street, N.W., Washington, D.C. 20007 or at such
place as Landlord may designate from time to time in writing.

 

(D)                               Late Charge.  Tenant hereby acknowledges that
late payment by Tenant of Rent, Additional Rent or other sums due hereunder will
cause Landlord to incur collection costs not contemplated by this Lease. 
Therefore, if any installment of Rent, Additional Rent or any other sum due from
Tenant shall not be received by Landlord when such amount is due, Tenant shall
pay to Landlord a late charge of five percent (5%) of such overdue amount;
provided that, Landlord agrees to waive the imposition of such late charge on
the first (1st) occasion in any twelve (12) month period on the conditions that
no such late charge waiver has been granted or exercised in the preceding twelve
(12) months, and the overdue payment is paid within five (5) business days after
notice from Landlord that the payment was not paid when due.  Additionally,
Tenant shall pay to Landlord the Default Rate (as set forth in Section 29) on
all sums in default.  Acceptance of such late charge and/or the Default Rate by
Landlord shall in no event constitute a waiver of Tenant’s default with respect
to such overdue amount, or prevent Landlord from exercising any other right or
remedy available to Landlord.

 

(E)                                 Security Deposit.

 

(1)                                  Purpose of Security Deposit.  The Security
Deposit shall be held by Landlord as security for Tenant’s faithful performance
of Tenant’s obligations hereunder, with such Security Deposit securing Tenant’s
obligations hereunder subject to the terms and conditions set forth in this
Section 3(E).

 

(2)                                  Required Amount.  Tenant shall, at all
times, ensure that the aggregate amount of all Permitted Security (as herein
defined) held by Landlord from time to time (the “Security Deposit”) is equal to
the then-current Required Amount.  If, as a result of the application of all or
any part of the Security Deposit in accordance with the terms hereof, the
Security Deposit shall be less than the then-current Required Amount, Tenant
shall, within fifteen (15) days of Landlord’s written demand, provide Landlord
with additional Permitted Security equal to the amount of the deficiency. 
Tenant’s failure to restore the Security Deposit to the then-current Required
Amount when and as required hereby shall constitute a material breach of this
Lease.  As used herein, the term “Required Amount” shall initially mean the sum
of Two Million

 

8

--------------------------------------------------------------------------------


 

Dollars ($2,000,000.00).  The “Required Amount” shall be reduced on each
Reduction Date by Two Hundred Thousand Dollars ($200,000).  “Reduction Date”
shall mean the first (1st) day of each Lease Year commencing on or after the
first (1st) day of the second (2nd) Lease Year, on which no Event of Default is
in existence hereunder.

 

(3)                                  Initial Deposits.  Tenant shall deposit
with Landlord upon execution hereof Permitted Security in the amount of Six
Hundred Thousand Dollars ($600,000.00).  Landlord agrees to provide Tenant with
written notice (the “LC Notice”) of the date that construction of the
Improvements either (x) is estimated to commence, or (y) has already commenced. 
Upon the later to occur of the date that is two (2) days prior to the date
construction is scheduled to commence on the Improvements pursuant to the Work
Agreement (Exhibit B), or the date which is ten (10) days after the date that
Tenant receives the LC Notice, Tenant shall deposit with Landlord additional
Permitted Security in the amount of One Million Four Hundred Thousand Dollars
($1,400,000.00), to increase the total amount of Permitted Security to Two
Million Dollars ($2,000,000.00).

 

(4)                                  Permitted Security.  Tenant shall provide
the Security Deposit to Landlord in the form of one or more letters of credit
(“LC”) meeting the criteria set forth in Section 3(E)(7) (“Permitted Security”);
provided that, the aggregate number of LCs forming a part of the security
Deposit shall at no time exceed four (4).  Tenant shall immediately notify
Landlord in writing if Tenant acquires actual knowledge (from a source other
than Landlord) that any LC provided to Landlord no longer constitutes Permitted
Security.

 

(5)                                  Qualified Issuer.  As used herein, the term
“Qualified Issuer” shall mean a federally-insured commercial bank or other
federally-insured financial institution which has an office (whether of its own
or a correspondent bank) located in the greater Washington, D.C. metropolitan
area at which Permitted Security (or a sight draft drawn thereon) may be
presented for payment (a “DC Payment Office”), and which has a Qualified Credit
Rating.  whether an institution is a Qualified Issuer shall be subject to
continuous review (i.e., an institution shall no longer be considered a
Qualified Issuer at any time after the loss of federal insurance, the closure of
all DC Payment Offices, or loss of a Qualified Credit Rating).  As used herein,
the term “Qualified Credit Rating” shall mean at least Prime-2 (or then-current
equivalent) by Moody’s Investor Services, Inc., at least A-2 (or then-current
equivalent) by Standard & Poor’s Corporation, or B- by Lace Financial
Corporation.  Landlord hereby acknowledges that, as of the date of this Lease,
Landlord considers Deutsche Bank to be a Qualified Issuer.

 

9

--------------------------------------------------------------------------------


 

(6)                                  Substitute Security.  If the Security
Deposit is, at any time, less than the Required Amount (whether due to
application of the Security Deposit pursuant to the terms hereof, the loss of a
Qualified Credit Rating by the issuer of some or all of assets delivered to
Landlord for purposes of forming a part of the Security Deposit, or otherwise),
Tenant shall deliver to Landlord additional Permitted Security sufficient to
restore the Security Deposit to the Required Amount, not later than fifteen (15)
business days after Landlord’s written demand.

 

(7)                                  Special LC Requirements.   Each LC forming
all or a part of the Security Deposit shall meet each of the following criteria:

 

(A)                              the LC shall be transferable, fully-funded, and
run in favor of Landlord;

 

(B)                                the LC shall be issued by a Qualified Issuer
(as herein defined);

 

(C)                                the LC shall be irrevocable for a period of
one (1) year, and provide that it is automatically renewable for successive one
(1) year periods unless the issuer notifies Landlord by certified mail, return
receipt request, at least thirty (30) days in advance of the expiration date
thereof, that the issuer will not renew the LC;

 

(D)                               the LC shall be in such form, and shall
contain such terms, as are reasonably acceptable to Landlord, providing, among
other things, in substance that:

 

(1)                                  Landlord and its successors and assigns
shall have the right to draw down an amount up to the then-current face amount
of the letter of credit upon presentation to the issuing bank of Landlord’s own
declaration signed or purportedly signed by or on its behalf, reading as
follows:

 

(i)                                     that the declarant has authority to make
the declaration on behalf of the Landlord;

 

(ii)                                  that the declaration is made pursuant to
the terms of the letter of credit number; and

 

(iii)                               that Landlord is entitled to draw down the
letter of credit under the terms of Section 3(E)(9)(A) or 3(E)(9)(B) of the
lease made between Landlord and Tenant.

 

(2)                                  The LC will be honored by the issuer
without inquiry as to the accuracy of the accompanying declaration, and
regardless

 

10

--------------------------------------------------------------------------------


 

of whether Tenant disputes the content of such declaration; and

 

(3)                                  In the event of a transfer of Landlord’s
interest in the Premises, Landlord shall have the right to transfer the LC to
the transferee.

 

(4)                                  Notwithstanding the foregoing, Landlord
agrees that the terms of the LC may limit draws upon the LC pursuant to Section
3(E)(9)(A) to not more than Two Hundred Thousand Dollars ($200,000.00) in any
period of ten (10) consecutive days.

 

(8)                                  Treatment of Cash Security Deposit.  Any
cash sums forming all or a part of the Security Deposit as a result of a draw
upon a letter of credit shall be kept in a separately designated security
deposit account in a federally-insured bank (which may include other security
deposits), with interest thereon accruing forming a part of the Security
Deposit.

 

(9)                                  Right to Draw Upon security Deposit.

 

(A)          Upon the occurrence of any monetary Event of Default, Landlord and
its successors and assigns shall have the right to negotiate, present for
payment, draw upon, use, apply or retain all or a portion of the Security
Deposit for the payment of the Rent, Additional Rent or other charge, payment or
sum due to Landlord from Tenant, provided in no event shall the amount of any
such draw exceed the amount required to cure such monetary Event of Default.

 

(B)                                Upon (i) Tenant’s failure, within fifteen
(15) business days after delivery of written notice to Landlord from the issuer
of an LC forming all or a part of the Security Deposit that the issuer will not
renew the LC, to deliver to Landlord additional Permitted Security in an amount
equal to the LC which will not be renewed, or (ii) Tenant’s failure, within
fifteen (15) business days after written notice from Landlord that the some or
all of the assets delivered to Landlord to form a part of the Security Deposit
no longer meet the criteria to be considered Permitted Security (whether due to
a reduction in an LC issuer’s credit rating or otherwise), to deliver to
Landlord additional Permitted Security sufficient to restore the Security
Deposit to the Required Amount, Landlord and its successors and assigns shall
have the right to negotiate, present for payment, and/or draw upon any portion
of the Security Deposit (or any LC then held by Landlord and formerly
constituting a part of the Security Deposit) not in the form of cash, and to
hold the proceeds of such negotiation,

 

11

--------------------------------------------------------------------------------


 

presentment or draw (together with all cash already forming a part of the
Security Deposit) as a cash Security Deposit; provided that, Tenant shall
substitute additional Permitted Security for the cash so held upon Landlord’s
demand (in which event Landlord shall return to Tenant the portion of the cash
held equal to the amount of such additional Permitted Security).

 

(10)                            Transfer of Security Deposit.

 

(A)                                              Tenant acknowledges and agrees
that Landlord shall have the right to transfer the Security Deposit to any
assignee or other transferee of Landlord’s interest in the Property, subject to
the terms hereof, and that the provisions hereof shall apply to every such
assignment or transfer to a new Landlord.  Upon delivery of the Security Deposit
to any assignee or other transferee of Landlord’s interest in the Premises,
Landlord shall thereupon be discharged from any further liability with respect
to the Security Deposit.

 

(B)                                Each Permitted Security forming a part of the
Security Deposit shall expressly permit transfer of such Permitted Security
(whether by endorsement without recourse, delivery, assignment, or re-issuance
in the name of the new Landlord), and shall require the issuer to acknowledge
and accept the transfer upon execution and delivery of a form of transfer
agreement which complies with the issuer’s reasonable requirements and payment
of a reasonable and customary transfer fee (which fee, if such fee exceeds One
Hundred Dollars ($100.00) and is paid by Landlord, shall be repaid by Tenant to
Landlord upon demand).  If any issuer fails, within ten (10) days after being
notified of such transfer and delivery of the transfer agreement and payment of
the transfer fee, to acknowledge and accept the transfer of the Permitted
Security which it has issued, Tenant shall deliver to Landlord additional
Permitted Security equal to the amount of Permitted Security for which such
Issuer has failed to acknowledge and accept the transfer (Tenant hereby
acknowledging and agreeing that Tenant shall be solely responsible for any and
all fees in excess of One Hundred Dollars ($100.00) charged by the issuer of
such additional Permitted Security.

 

(11)                            Return of Security Deposit.  If Tenant performs
all of Tenant’s obligations hereunder, the Security Deposit, or so much thereof
as has not theretofore been applied by Landlord, shall be returned with any
unpaid interest accrued thereon (if any) to Tenant  (or at Landlord’s option, to
the last assignee, if any, of Tenant’s interest hereunder) within thirty (30)
days of the later of (i) the last day of the Lease Term,

 

12

--------------------------------------------------------------------------------


 

(ii) the date Tenant vacated the Premises, or (iii) the date Tenant has
fulfilled all its obligations hereunder.

 

(12)                            Covenant Against Assignment or Encumbrance. 
Tenant further covenants that it will not assign, encumber or otherwise transfer
any or all of Tenant’s interest in any portion of the Security Deposit, and
acknowledges that neither Landlord nor its successors or assigns will be bound
by any attempted assignment, encumbrance or other transfer.

 

(13)                            No Trust Relationship.  No trust relationship is
created herein between Landlord and Tenant regarding the Security Deposit.

 

(14)                            Rights Against Mortgagee.  Tenant hereby agrees
not to look to any mortgagee as mortgagee, mortgagee-in-possession or successor
in title to the Premises for accountability for the Security Deposit unless (but
only to the extent) the Security Deposit has actually been received by said
mortgagee as security for Tenant’s performance of this Lease.  Notwithstanding
the foregoing, this Section 3(E)(14) shall not apply to Principal Mutual Life
Insurance Company or any of its wholly-owned subsidiaries, it being understood
and agreed that, if Principal Mutual Life Insurance Company or its wholly-owned
subsidiaries are the mortgagee-in-possession or successor in title to the
Premises, such party shall be responsible to account for and apply the Security
Deposit in accordance with the terms of this Lease (regardless of whether such
party has actually received the Security Deposit).

 

4.             PERMITTED USE.

 

Tenant covenants that the Premises will be used solely (if at all) for the
following uses (collectively, the “Permitted Use”):  (1) general office
purposes;  (2) warehouse use; (3) cafeteria use; (4) sales presentations; (5)
equipment demonstrations; (6) seminars; (7) consulting purposes; and (8)
catalogue, mail and telephone sales.  Tenant further covenants that the Premises
will not be used or occupied for any unlawful purposes.  Tenant agrees to and
shall use the Premises solely for the purpose of conducting the Permitted Use
and for no other business or purpose.  Tenant acknowledges that the Permitted
Use is not a use granted exclusively to Tenant and that Landlord reserves the
right to lease premises in the Property to others for the same or a similar
permitted use.  Tenant further acknowledges that it has received no written or
oral inducements from Landlord or any of Landlord’s representatives concerning
this Lease (other than as specifically set forth herein) or that Tenant will be
granted any such exclusive rights.  Tenant shall not commit or allow to be
committed any waste upon the Premises, or any public or private nuisance.

 

13

--------------------------------------------------------------------------------


 

5.            EXPENSES.

 

(A)         Taxes

 

(1)                                  Landlord shall pay all taxes applicable to
the Property which are payable during the Lease Term.

 

(2)                                  As used herein, the term “taxes” shall mean
real estate taxes, assessments (whether general or special), sewer rents, rates
and charges, transit and transit district taxes, taxes based upon the receipt of
Rent or other payments hereunder, and any other federal, state or local
governmental charge, general, special, ordinary or extraordinary (but not
including income or franchise taxes, inheritance, estate or gift taxes, net
profit taxes or any other taxes imposed upon or measured by Landlord’s net
income or profits, except as provided herein), which may now or hereafter be
levied, assessed or imposed against the Property or Premises (“Taxes”).  If the
Property is assessed as part of a larger parcel of land, Taxes shall only
include the portion thereof which is allocable to the Property.  The allocation
referenced in the preceding sentence shall be based on the ratio of the rentable
area of the Improvements to the rentable area of all improvements upon such
larger parcel of land, in the following manner: (i) until the construction
commences for improvements other than the Improvements on such parcel of land,
(A) the assessment for improvements shall be entirely allocated to the Property,
and (B) the assessment for the land shall be allocated based on the sum of (1)
the rentable area of the Improvements, plus (2) the rentable areas of the other
proposed improvements on such land as set forth on that certain site plan which
is entitled “Site/Grading Plan, GTSI Headquarters @ Avion, Parcel “D-l”,”
prepared by Rinker-Detwiler & Associates, P.C.  as Job Number 97-065-H, dated
October     , 1997, (the “current Site Plan”) attached hereto as Exhibit B-1 (as
such rentable areas may be modified from time to time)]; and (ii) once the
construction of improvements other than the Improvements on such parcel of land
has commenced, the assessment for improvements and land shall be allocated as
stated on the relevant tax bill(s) or assessor’s worksheet(s) (or, if not
separately allocated, based on the sum of (1) the rentable area of the
Improvements, plus (2) the rentable areas of the proposed improvements on such
land for which construction has commenced).  To the extent any Tax may be paid
without penalty or interest in installments over a number of years, such Tax
shall be included in Taxes for any year only to the extent of the installments
allocable to such year (as if Landlord had elected to pay such Tax over the
longest possible period, whether or not Landlord has so elected).  Provided
Tenant shall timely pay its Pro Rata Share of Taxes, “Taxes” shall exclude any
penalties or interest thereon.  As of the date hereof, Landlord estimates that
the Taxes for calendar year 1999 will be $80,400.00.  Landlord agrees to deliver

 

14

--------------------------------------------------------------------------------


 

a copy of each assessment notice on the Property promptly following the receipt
thereof.  Additionally, Landlord shall have no obligation to protest Taxes, but
if Landlord does protest Taxes, the actual out-of-pocket cost of such protest
shall also be deemed Taxes.  Landlord shall advise Tenant upon request (to be
made not more than fourteen (14) days in advance of the filing deadline for
protest of the current tax assessment) whether Landlord intends to protest the
current tax assessment.  If Landlord advises Tenant that Landlord does not
intend to protest such current tax assessment, Tenant shall have the right to
challenge or appeal such assessment in Landlord’s name but at Tenant’s sole
expense, and Landlord shall cooperate in such challenge or appeal (including
executing such forms as may be reasonably necessary to institute and prosecute
such action); provided that, Tenant shall have no right to challenge or appeal
any Tax assessment during the last two (2) years of the Lease Term.

 

(B)                              Landlord shall provide insurance for the
Property as set forth in Subsection 9(A) (“Insurance”).  If Landlord has a net
worth in excess of Fifty Million Dollars ($50,000,000.00), Landlord shall have
the right to self-insure (in which event, Operating Expenses shall include the
reasonable costs which would have been incurred if Landlord had obtained the
insurance set forth in Section 9(A) from a third party); provided that, in all
events Landlord may self-insure the first Fifty Thousand Dollars ($50,000.00) of
liability risk with regard to the Property (whether through deductibles,
co-insurance or otherwise).

 

(C)                                (1)           Landlord shall provide for the
following throughout the Lease Term as they relate to the Premises: (a)
landscaping; (b) property management; and (c) the maintenance, repair and/or
replacement of the Premises and Improvements as follows: (i) the roof; (ii) all
structural components of the Premises and Improvements; (iii) the parking lot
(except as expressly provided in Section 35 hereof), (iv) sidewalks, alleys and
any and all access drives, including the removal of snow and ice therefrom
(provided that, Tenant shall have the right to perform its own snow removal, at
Tenant’s sole cost and risk, if Landlord fails to promptly commence snow removal
when and as reasonably required to permit access to the Premises); (v) fire
sprinkler and fire control systems (if any); (vi) exterior plate glass; (vii)
life safety systems and equipment; and (viii) repairs of items under warranty.
 Landlord agrees to maintain the foregoing systems and components in a
first-class manner throughout the Lease Term; provided that, Landlord shall have
no liability for failure to maintain or repair the same unless and until
Landlord shall fail to perform such maintenance or make such repairs within a
reasonable time after acquiring actual knowledge of the need for such
maintenance or repairs.

 

15

--------------------------------------------------------------------------------


 

(2)                                Tenant (and not Landlord) shall provide
throughout the Lease Term, at Tenant’s sole expense, all other maintenance,
repair and/or replacement (as and when reasonably required) of the Premises and
Improvements (including, but not limited to, (a) heating and air conditioning
equipment, lines and fixtures; (b) plumbing equipment, lines and fixtures,
excluding fire sprinkler and fire control systems (if any); (c) electrical
equipment, lines and fixtures; (d) all other utility equipment, lines and
fixtures; and (e) all ingress-egress doors to the Property), all as reasonably
required in order to maintain the Improvements and the Tenant Work in good
working order and condition.  Notwithstanding the foregoing, Landlord shall
perform any of the services listed in this Section 5(c)(2) upon Tenant’s written
request, in which event all reasonable costs, expenses and fees incurred by or
on behalf of Landlord to perform the same shall constitute Operating Expenses.

 

(D)                             Tenant shall pay all utility bills incurred,
including, but not limited to, water, gas, electricity, fuel, light, heat and
power bills, when and as due.  If Tenant shall fail to pay any utility bill when
and as due, Landlord shall have the right to pay such utility bill on Tenant’s
behalf (in which event the amount so paid shall be deemed Additional Rent which
shall be repaid by Tenant upon demand). Landlord shall not be liable for any
failure to furnish, or for any loss, injury or damage caused by or resulting
from any variation, interruption or failure of utility services.  In the event
of (i) any interruption of essential utilities or services due to Landlord’s
gross negligence or willful misconduct, which interruption or failure continues
for more than three (3) consecutive business days, then, provided such
interruption or failure shall render a material portion of the Premises
untenantable, all Rent and Additional Rent payable hereunder with respect to
such portion of the Premises shall thereafter be abated until such portion of
the Premises is tenantable.

 

(E)                               Tenant, at Tenant’s sole expense, shall comply
with all laws, rules, orders, ordinances, directions, regulations and
requirements of federal, state, county, and municipal authorities now in force
or which may hereafter be in force, with respect to the use, repair,
replacement, maintenance, occupancy or alteration of the Premises by Tenant or
Tenant’s Agents (as herein defined); provided that, Tenant shall have no
obligation to perform structural alterations or improvements, unless such
structural alterations or improvements (i) are required by law as a result of
Tenant’s or Tenant’s Agents’ specific use or manner of use of the Premises, or
repair of the Premises, or (ii) would not have been required to be performed but
for additions, alteration, improvements or modifications made by or on behalf of
Tenant.  Landlord shall perform all structural alterations or improvements which
are not Tenant’s responsibility pursuant to the terms hereof.

 

(F)                                 Except as otherwise expressly provided
herein, the Tenant will keep, maintain and preserve the Premises in a good

 

16

--------------------------------------------------------------------------------


 

condition, ordinary wear and tear excepted, and shall provide all services,
maintenance and repair require to keep the Premises in such condition.  Without
limiting the foregoing, Tenant, at its sole cost and expense, will provide
janitorial service for the Premises and interior and exterior window washing for
the Premises.  Except as provided in Section 5(c)(l) above, Tenant, at the
Tenant’s sole cost and expense, shall also make all interior repairs and
replacements to the Premises, including, but not limited to, interior walls,
doors and windows, floors, floor coverings and light bulbs.

 

(G)                                All costs, expenses and fees incurred by or
on behalf of Landlord in connection with providing any of the items in
Subsections 5(B) and 5(C), to the extent paid by or on behalf of Landlord shall
be referred to as “Operating Expenses”; provided that, the amount of the
property management fee included in Operating Expenses shall not exceed (i) Two
Thousand Five Hundred Fifty-One Dollars ($2,551.00) per month during the first
(1st) calendar year of the Lease Term (which amount, as of the date of this
Lease, is deemed by Landlord and Tenant to be the fair market value of the goods
and services provided in exchange for such property management fee), and (ii) in
any subsequent calendar year, the fair market value of the goods and services
provided in exchange therefor.  For purposes of determining the fair market
value of the goods and services provided in exchange for the property management
fee, not more often than once every third (3rd) calendar year Landlord shall,
upon Tenant’s written request, conduct a survey of the property management fees
paid to first-class property management companies serving the Chantilly,
Virginia submarket with respect to single-story, single-tenant buildings located
in a similar office parks in the Chantilly, Virginia submarket which are leased
with similar tenant responsibilities, and shall provide to Tenant a copy of such
survey.  In the event of any dispute between Landlord and Tenant on the fair
market value of the goods and services provide in exchange for the property
management fee, Landlord and Tenant shall submit such dispute to binding
arbitration pursuant to the Uniform Arbitration Act as adopted by the
Commonwealth of Virginia, Va. Code Ann. §§8.01-581.01 et seq. (as the same may
be amended from time to time).  Tenant further acknowledges that the portion
allocable to the Premises of the reasonable costs incurred in connection with
the operation and management of, and providing and obtaining maintenance,
landscaping, utilities and repairs for Avion® Business Park shall constitute
Operating Expenses.

 

6.             ADDITIONAL RENT.

 

(A)                            Tenant shall pay its Pro Rata Share of Taxes and
Operating Expenses (“Tenant’s Share”).  As soon as practicable each year during
the Lease Term, Landlord shall furnish to Tenant a detailed estimate of Tenant’s
Share for the timeframe in question (broken down on a category by category
basis). Tenant acknowledges that Landlord has provided Tenant with a non-binding
estimate of the Tenant’s Share for calendar year 1999, prior to the execution
hereof.  Tenant shall pay to

 

17

--------------------------------------------------------------------------------


 

Landlord the estimate for Tenant’s Share in equal monthly installments at the
same time and place as Rent is to be paid.  Landlord will furnish a statement of
the actual Tenant’s Share no later than April 1 of each year during the Lease
Term, including the year following the year in which the Lease expires or is
otherwise terminated.  In the event that Landlord is, for any reason, unable to
furnish the statement of the actual Tenant’s Share within the time specified
above, Landlord will furnish such statement as soon thereafter as practicable
with the same force and effect as the statement would have had if delivered
within the time specified above.  Tenant will pay to Landlord any deficiency as
shown by such statement within thirty (30) days of receipt of such statement. 
Provided no Event of Default by Tenant is in existence under this Lease,
Landlord will refund to Tenant any excess as shown by such statement within
thirty (30) days of the date of the statement; provided that, if an Event of
Default by Tenant is in existence, Landlord shall refund to Tenant the amount of
such excess at such time as all Events of Default have been cured.  Landlord
will keep books and records showing the Operating Expenses in accordance with
generally accepted accounting principles.

 

(B)                                Any and all payments (other than Rent)
required to be made by Tenant pursuant to this Lease shall be deemed additional
Rent (“Additional Rent”).  Landlord shall have the same rights and remedies for
said payments as for Rent.

 

(C)                                Pro Rata Share.  Tenant’s pro rata share is
100% (“Pro Rata Share”).

 

(D)                               Tenant’s Right to Audit.  If Tenant disputes
any Operating Expenses or Taxes statement, Tenant must provide Landlord with
specific written objections within one hundred eighty (180) days after receiving
the statement (failing which, the statement will be deemed conclusive).  Within
30 days after receiving these objections, Landlord will either adjust the
disputed statement in response to Tenant’s objection(s) and credit any
overpayment to Tenant as stated above, or notify Tenant that it believes
Tenant’s objection is without merit (it being agreed that, if Landlord fails to
respond within such 30-day period, Landlord shall be deemed to have agreed to
adjust the disputed statement in response to Tenant’s objection(s) and credit
any overpayment to Tenant as stated above).  If Tenant timely disputes a
statement and Landlord notifies Tenant that Tenant’s objection is without merit,
Tenant may — if no Event of Default by Tenant is then in existence — cause (i)
qualified accounting employees of Tenant, or (ii) an independent, certified
public accountant (“CPA”) to audit the supporting data for the disputed
statement (in which event, such supporting data shall be made available to the
employee or CPA).  However, Tenant may not exercise its audit right unless the
audit commences within thirty (30) days after Landlord notifies Tenant that
Tenant’s objection is without merit, nor may Tenant audit any statement more
than once (it being understood that the foregoing prohibition against multiple
audits of the same statement shall not be deemed to prohibit the examination of
the same documents more than once in the course of the same

 

18

--------------------------------------------------------------------------------


 

audit).  Any CPA selected by Tenant to conduct an audit must have least 5 years
experience performing operating expense pass-through audits for commercial
office buildings in the metropolitan Washington, D.C. area, and must be approved
by Landlord.  Landlord’s approval will not be unreasonably withheld or delayed,
if such CPA (a) is not compensated on a contingency fee basis, and (b) signs a
confidentiality agreement in form reasonably acceptable to Landlord (Landlord
hereby agreeing that no such confidentiality agreement shall prohibit the
disclosure, in any action or suit instituted by Tenant against Landlord with
regard to the audited Operating Expenses or Taxes, of information required to
institute or prosecute such action or suit, but such confidentiality agreement
may require Tenant and the CPA to agree to reasonable protective orders in
connection therewith).  Each audit under this Section 6(D) must be conducted at
Landlord’s property manager’s Washington, D.C. area office.  If Landlord does
not agree with the audit results of the CPA Tenant selects, or Tenant’s
employee(s), Landlord and Tenant will endeavor to resolve their differences
(failing which, the dispute will be conclusively determined based on an
independent audit by a third-party CPA selected by the parties or, failing
agreement, appointed by the American Arbitration Association or any recognized
successor thereto upon application by either party).  The parties will make any
necessary adjustments in accordance with the third-party CPA audit.  Tenant must
pay all costs and expenses of Tenant’s audit (including, but not limited to,
reasonable copying charges), unless the amounts paid by Tenant to Landlord for
the year in question exceeded the amounts to which Landlord was entitled by more
than 6%, in which event Landlord will reimburse Tenant for the reasonable costs
incurred in connection with Tenant’s audit.  If the third-party CPA audit shows
Tenant has underpaid Operating Expenses or Taxes (or both), in addition to
paying to Landlord the underpayment amount, Tenant shall reimburse Landlord upon
demand for all reasonable costs, expenses and fees incurred by Landlord in
connection with such dispute.  If a third-party CPA ultimately resolves the
dispute, the losing party shall pay the costs incurred in connection with the
third-party CPA audit (including, but not limited to, reasonable copying
charges).  Tenant has no right to withhold or reduce any performance by Tenant
under the Lease pending or based upon any audit under this Section 6(D).

 

7.             SORTING AND SEPARATION OF REFUSE AND TRASH.

 

Tenant shall be responsible for contracting for all trash removal services. 
Tenant covenants and agrees, as its sole cost and expense, to comply with all
present and future laws, orders and regulations of all state, federal, municipal
and local governments, departments, commissions and boards regarding the
collection, sorting, separation and recycling of waste products, garbage, refuse
and trash.  Tenant shall pay all costs, expenses, fines, penalties or damages
that may be imposed on Landlord or Tenant by reason of Tenant’s failure to
comply with the provisions of this Section 7, and, at Tenant’s sole cost and
expense, shall indemnify, defend and hold Landlord harmless (including legal
fees and expenses) from and against any actions, claims and suits

 

19

--------------------------------------------------------------------------------


 

arising from such noncompliance, utilizing counsel reasonably satisfactory to
Landlord.

 

8.            HAZARDOUS SUBSTANCES.

 

(A)                              The term “Hazardous Substances” shall mean
pollutants, contaminants, toxic or hazardous wastes, or any other substances,
the use and/or the removal of which is required or the use of which is
restricted, prohibited or penalized by any “Environmental Law”, which term shall
mean any federal, state or local law, regulation, order, ordinance or other
statute of a governmental or quasi-governmental authority relating to pollution
or protection of the environment.  Tenant hereby agrees that (A) no activity
will be conducted on the Premises that will produce any Hazardous Substances,
except for such activities that are part of the ordinary course of Tenant’s
business activities (the “Permitted Activities”) provided said Permitted
Activities are conducted in accordance with all Environmental Laws and have been
acknowledged and consented to in advance in writing by Landlord (such consent
not to be unreasonably withheld); Tenant shall be responsible for obtaining any
required permits and paying any fees and providing any testing required by any
governmental agency in connection with the Permitted Activities; (B) the
Premises will not be used in any manner for the storage of any Hazardous
Substances except for the temporary storage of such materials (the “Permitted
Materials”) that are used in the ordinary course of the Permitted Activities,
provided such Permitted Materials are properly stored in a manner and location
meeting all Environmental Laws and acknowledged and consented to in advance in
writing by Landlord (such consent not to be unreasonably withheld); Tenant shall
be responsible for obtaining any required permits and paying any fees and
providing any testing required by any governmental agency in connection with the
Permitted Materials; (C) no portion of the Premises will be used as a landfill
or a dump; (D) Tenant will not install any underground tanks of any type; (E)
Tenant will not cause any surface or subsurface conditions to exist or come into
existence that constitute, or with the passage of time may constitute a public
or private nuisance; (F) Tenant will not knowingly or negligently permit any
Hazardous Substances to be brought onto the Premises by or on behalf of Tenant,
except for the Permitted Materials described above, and if so brought thereon,
the same shall be immediately removed, with proper disposal, and all required
cleanup procedures shall be diligently undertaken pursuant to all Environmental
Laws.  Landlord or Landlord’s representative shall have the right but not the
obligation to enter the Premises for the purpose of inspecting the storage, use
and disposal of Permitted Materials to ensure compliance with all Environmental
Laws.  Should it be determined, in Landlord’s sole (but reasonable) opinion,
that said Permitted Materials are being improperly stored, used, or disposed of,
then Tenant shall immediately take such corrective action as is reasonably
requested by Landlord.  Should Tenant fail to take such corrective action within
ten (10) days (or such shorter period as is reasonable under the circumstances),
Landlord shall have the right to perform such work and

 

20

--------------------------------------------------------------------------------


 

Tenant shall promptly reimburse Landlord for any and all actual, out-of-pocket
costs associated with said work.  If at any time during or after the Lease Term,
the Premises are found to be contaminated by Hazardous Materials as a
consequence of the acts or omissions of Tenant or any of Tenant’s Agents, or any
surface or subsurface conditions exist at the Property as a consequence of the
acts or omissions of Tenant or any of Tenant’s Agents, Tenant shall diligently
institute proper and thorough cleanup procedures at Tenant’s sole cost, and
Tenant agrees to indemnify, defend and hold harmless Landlord, its lenders, any
managing agents and leasing agents of the Property, and their respective agents,
partners, officers, directors and employees, from all claims, demands, actions,
liabilities, costs, expenses, penalties (whether civil or criminal), damages
(actual or punitive) and obligations of any nature arising from or as a result
of such contamination or conditions.  The foregoing indemnification and the
responsibilities of Tenant shall survive the termination or expiration of this
Lease.

 

(B)                                Except with regard to the use, storage and
disposal, in accordance with applicable law, of Hazardous Substances utilized in
the ordinary course of the maintenance, repair and/or operation of the Property
(“Landlord’s Permitted Substances”), Landlord agrees that it will be fully
responsible for all costs, expenses, damages or liabilities which may occur from
the use, storage, disposal, release, spill or discharge of Hazardous Substances
by Landlord or its agents, representatives, employees or contractors while
acting within the scope of their employment, and it shall indemnify, defend and
hold harmless Tenant and its agents, employees, partners, officers, directors,
invitees, assignees, sublessees, contractors and others for whose actions Tenant
is responsible (collectively, “Tenant’s Agents”) from all claims, demands,
actions, liabilities, reasonable costs, reasonable expenses, penalties (whether
civil or criminal), damages (actual or punitive) and obligations of any nature
to the extent arising from or as a result of any violation of this Section 8(B).
 The foregoing indemnification and the responsibilities of Landlord shall
survive the termination or expiration of this Lease.

 

(C)                                During and after the Lease Term, Tenant and
Landlord shall each promptly provide the other with copies of all summons,
citations, directives, information inquiries or requests, notices of potential
responsibility, notices of violation or deficiency, orders or decrees, claims,
complaints, investigations, judgments, letters, notices of environmental liens,
and other communications, issued or threatened in writing, from the United
States Environmental Protection Agency, Occupational Safety and Health
Administration, the Commonwealth of Virginia Department of Environmental
Quality, or other federal, state or local agency or authority, or any other
entity or individual, whether public or private, concerning (i) any Hazardous
Substance regarding the Property or the Premises; (ii) the imposition of any
environmental lien on the Property or the Premises; or (iii) any alleged
violation of or responsibility under any Environmental Law, with respect to the
Property.

 

21

--------------------------------------------------------------------------------


 

9.                                       INSURANCE.

 

(A)          INSURANCE BY LANDLORD.

 

Landlord shall, during the Lease Term, procure and keep in force the following
insurance (it being understood that the cost of commercially reasonable premiums
and deductibles incurred or paid by or on behalf of Landlord in connection
therewith will be deemed Additional Rent payable by Tenant pursuant to Section 5
and Section 6 (Tenant hereby acknowledging that, as of the date hereof,
Landlord’s deductible in connection with its casualty insurance is $10,000 per
occurrence, and such deductible is commercially reasonable)):

 

(1)                                  Property insurance insuring the Premises
and Improvements and rental income insurance (i.e., loss of rents insurance) for
perils covered by the causes of loss - special form (all risk) and in addition
coverage for flood, earthquake and boiler and machinery (if applicable).  Such
coverage (except for flood and earthquake) shall be written on a replacement
cost basis equal to ninety percent (90%) of the full insurable replacement value
of the foregoing and shall not cover Tenant’s equipment, trade fixtures,
inventory, fixtures or personal property located on or in the Premises.

 

(2)                                  Commercial general liability insurance
against any and all claims for death, bodily injury and property damage
occurring in or about the Premises or the land.  Such insurance shall have a
combined single limit of not less than One Million Dollars ($1,000,000) per
occurrence per location with a Two Million Dollars ($2,000,000) aggregate limit,
and shall name Tenant as an additional insured.

 

(3)                                  Such other insurance as Landlord deems
reasonably necessary and prudent, consistent with the insurance customarily
maintained by comparable buildings in the Chantilly submarket of Fairfax County,
Virginia, or as reasonably required by Landlord’s beneficiaries or mortgagees of
any deed of trust or mortgage encumbering the Premises.

 

(B)          INSURANCE BY TENANT.

 

Tenant shall, during the Lease Term, procure and keep in force the following
insurance:

 

(1)                                  Commercial general liability insurance
naming Landlord and Landlord’s managing agent for the Premises as additional
insureds against any and all claims for death, bodily injury and property damage
occurring in, or about the Premises arising out of Tenant’s use and occupancy of
the Premises.  Such insurance shall have a combined single limit of not less
than One Million Dollars ($1,000,000) per occurrence with Two Million Dollars
($2,000,000) aggregate limit and excess

 

22

--------------------------------------------------------------------------------


 

umbrella liability insurance in the amount of Two Million Dollars ($2,000,000). 
If Tenant has other locations that it owns or leases, the policy shall include
an aggregate limit per location endorsement conforming to the foregoing.  Such
liability insurance shall be primary and not contributing with any insurance
available to Landlord and Landlord’s insurance shall be in excess thereto.  In
no event shall the limits of such insurance be considered as limiting the
liability of Tenant under this lease.

 

(2)                                Personal property insurance insuring all
equipment, trade fixtures, inventory, fixtures and personal property located on
or in the Premises for perils covered by the cause of loss - special form (all
risk) and in addition, coverage for flood, earthquake and boiler and machinery
(if applicable).  Such insurance shall be written on a replacement cost basis in
an amount equal to ninety percent (90%) of the full replacement value of the
aggregate of the foregoing.

 

(3)                                Workers’ compensation insurance in accordance
with statutory law and employers’ liability insurance with a limit of not less
than $100,000 per accident, $500,000 for a disease policy limit, and $100,000
for disease limit for each employee.

 

(4)                                Business interruption insurance in such
amounts, if any, that Tenant in its prudent business judgment, elects to
maintain, from time to time, it being understood and agreed that if there is any
conflict between the provisions of this Section 9(B)(4) and the provisions of
Section 9(B)(5),the provisions of this Section 9(6)(4) shall govern and control.

 

(5)                                Such other insurance as Landlord deems
necessary and prudent, consistent with the insurance customarily required to be
maintained by tenants of comparable buildings in the Chantilly submarket of
Fairfax County, Virginia, or as reasonably required by Landlord’s beneficiaries
or mortgagees of any deed of trust or mortgage encumbering the Property.

 

The policies required to be maintained by Tenant and the policies required to be
maintained by Landlord shall each be issued by companies rated AX or better in
the most current issue of Beat’s Insurance Reports.  Insurers shall be licensed
or authorized to do business in the state in which the Premises is located and
domiciled in the United States.  Any deductible amounts under any of Tenant’s
insurance policies required hereunder shall not exceed $10,000. Certificates of
insurance (certified copies of the policies shall be provided upon Landlord’s
request) shall be delivered to Landlord prior to the Commencement Date and
annually thereafter at least thirty (30) days prior to the expiration date of
the old policy.  Tenant shall have the right to provide insurance coverage which
it is obligated to

 

23

--------------------------------------------------------------------------------


 

carry pursuant to the terms hereof in a blanket policy, provided such blanket
policy expressly affords coverage to the Premises, and to Landlord, as required
by this Lease.  Each policy of insurance shall provide notification to Landlord
at least ten (10) days prior to any cancellation or modification to reduce the
insurance coverage.  In the event Tenant does not purchase the insurance
required by this Lease or fails to keep the same in full force and effect,
Landlord may (but shall not be obligated to), upon forty-eight (48) hours notice
(or, in the case of the lapse of Tenant’s general liability insurance, without
notice), purchase the required insurance and pay the premium.  The Tenant shall
repay to Landlord, as Additional Rent the amount so paid promptly upon demand. 
In addition, Landlord may recover from Tenant and Tenant agrees to pay, as
Additional Rent, any and all reasonable expenses (including reasonable
attorneys’ fee) and damages which Landlord may sustain by reason of the failure
of Tenant to obtain and maintain such insurance.

 

(C)          SUBROGATION.

 

Landlord and Tenant mutually waive their respective rights of recovery against
each other for any loss of, or damage to, either parties’ property, to the
extent that such loss or damage is insured by an insurance policy required to be
in effect at the time of such loss or damage.  Each party shall obtain any
special endorsements, if required by its insurer, whereby the insurer waives its
rights of subrogation against the other party.  This clause shall not apply in
those cases where waiver of subrogation would cause either parties’ insurance to
be voided or otherwise made uncollectible.

 

10.          DAMAGE OR DESTRUCTION.

 

If (i) the Premises shall be materially damaged or destroyed during the last
year of the Lease Term (it being agreed that, if the Extension Option was
exercised prior to such damage or destruction and Tenant’s right of rescission
thereof has lapsed or is waived in writing by Tenant not later than the earlier
of (x) 315 days in advance of the Expiration Date, or (y) thirty (30) days after
the date of such damage or destruction, the last year of the Lease Term shall be
deemed to be the last year of the Extension Period), or (ii) the Premises is
damaged or destroyed to such extent that the damage or destruction cannot be
repaired within a period of three hundred sixty-five (365) days of the date of
such damage or destruction, either Landlord or Tenant may terminate this Lease
by written notice (the “Damage Notice”) delivered to the other within sixty (60)
days of the date of such damage or destruction (and in such event this Lease
shall terminate as of date of such damage or destruction as if such date were
the Expiration Date hereof).  In addition, Landlord, at its sole option, shall
have the right to cancel and terminate this

 

24

--------------------------------------------------------------------------------


 

Lease, by written notice (the “Section 10 Notice”) delivered to Tenant not later
than sixty (60) days after the date of damage or destruction, in the event (i)
the Premises is materially damaged or destroyed, (ii) the unexpired portion of
the Lease Term which will remain after completion of rebuilding or restoration
of the Premises (based on the estimated time for rebuilding or restoration from
a reputable, independent contractor) is less than forty-two (42) months [it
being agreed that, for purposes of the foregoing calculation, if the Extension
Option was exercised prior to such damage or destruction and Tenant’s right of
rescission thereof has lapsed or is waived in writing by Tenant not later than
the earlier of (x) 315 days in advance of the Expiration Date, or (y) thirty
(30) days after the date of such damage or destruction, less than forty-two (42)
months of the Extension Period will remain unexpired after completion of
rebuilding or restoration of the Premises, based upon the estimated time for
such rebuilding or restorationl, and (iii) Tenant shall fail to execute and
deliver to Landlord within thirty (30) days after the date that Tenant received
the Section 10 Notice an extension of the Lease Term equal to the amount of time
by which the remaining Lease Term (which, if the Extension option is not
exercised prior to such damage or destruction or if Tenant’s right of rescission
thereof has not lapsed or is not waived in writing by Tenant within thirty (30)
days after the date of such damage or destruction, shall exclude the Extension
Period, and in all events shall exclude the estimated time to rebuild or restore
the Premises) is less than forty-two (42) months, upon the same terms and
conditions set forth herein except that the Rent for the period of such
extension shall equal the then-escalated Rent in effect immediately prior to the
expiration of the Lease Term, subject to escalation in the same manner in effect
immediately prior to the expiration of the Lease Term.  If Landlord delivers
neither the Damage Notice or the Section 10 Notice to Tenant within sixty (60)
days after the date of the damage or casualty, Landlord shall be deemed to have
waived its right to terminate this Lease in connection with such damage or
destruction.  If this Lease is not terminated, then Landlord shall repair and
restore the Premises (exclusive of Tenant’s equipment, trade fixtures,
inventory, fixtures and personal property) with all reasonable speed (but in all
events not later than twelve (12) months after the date of the damage) to
substantially the same condition as immediately prior to such damage or
destruction, and the Rent and Additional Rent or a just and proportionate part
thereof, according to Tenant’s ability to utilize the Premises in its damaged
condition, shall be abated until the Premises shall have been repaired and
restored by Landlord.

 

11.          INDEMNIFICATION.

 

(A)                            Subject to the terms of Section 9(C), Tenant
shall and does hereby indemnify, hold harmless, and defend Landlord (except for
Landlord’s gross negligence or willful misconduct) against all costs, damages,
injury, claims, liabilities or expenses (including, but not limited to,
reasonable

 

25

--------------------------------------------------------------------------------


 

attorneys’ fees), losses and court costs with respect to injury or death to any
person or for damage to or loss of use of any property arising out of any
occurrence in, on or about the Property or on account of the use, condition,
occupational safety or occupancy of the Property, to the extent caused or
contributed to by Tenant or Tenant’s Agents, or arising out of any occurrence
in, upon or at the Premises, or on account of the use, condition, occupational
safety or occupancy of the Premises.  To the fullest extent permitted by
applicable law, it is the intent of the parties hereto that the indemnity
contained in this Section shall not be limited or barred by reason of any
ordinary negligence on the part of Landlord or Landlord’s agents, but nothing
herein contained shall be deemed to require Tenant to indemnify Landlord against
the negligence of Landlord or Landlord’s agents except to the extent Tenant is
insured against liability arising therefrom.  Such indemnification shall include
and apply to (but shall not be limited to) reasonable attorneys’ fees,
investigation costs, and other costs actually and reasonably incurred by
Landlord.  Subject to the terms of Section 9(C), Tenant shall and does hereby
further indemnify, defend and hold harmless Landlord from and against any and
all costs, damages, injury, claims, liabilities or expenses arising from any
breach or default in the performance of any obligation on Tenant’s part to be
performed under the terms of this Lease.  The provisions of this Section shall
survive the expiration or termination of this Lease with respect to any damage,
injury, death, breach or default occurring prior to such expiration or
termination.  This Lease is made on the express conditions that, except as
expressly set forth in this Lease, Landlord shall not be liable for, or suffer
loss by reason of, injury to person or property, from whatever cause, in any way
connected with the condition, use, occupational safety or occupancy of the
Premises specifically including, without limitation, any liability for injury to
the person or property of Tenant or Tenant’s Agents.

 

(B)                                Subject to the terms hereof (including, but
not limited to, Section 9(C) hereof), Landlord shall and does hereby indemnify
and hold harmless Tenant from and against all costs, damages, injury, claims,
liabilities, expenses (including, but not limited to, reasonable attorneys’
fees), losses and court costs to the extent caused by or contributed to by any
gross negligence or willful misconduct of Landlord or its agents or employees
acting within the scope of their employment.  Such indemnification shall include
and apply to (but shall not be limited to) reasonable attorneys’ fees,
investigation costs, and other costs actually and reasonably incurred by
Tenant.  Subject to the terms of Section 9(C), Landlord shall further and does
hereby indemnify, defend and hold harmless Tenant from and against any and all
costs, damages, injury, claims, liabilities or expenses arising from any breach
or default

 

26

--------------------------------------------------------------------------------


 

 

in the performance of any obligation on Landlord’s part to be performed under
the terms of this Lease.  To the fullest extent permitted by applicable law, it
is the intent of the parties hereto that the indemnity contained in this
paragraph shall not be limited or barred by reason of any ordinary negligence on
the part of Tenant or Tenant’s Agents, but nothing herein contained shall be
deemed to require Landlord to indemnify Tenant against the negligence of Tenant
or Tenant Agents except to the extent Landlord is insured against liability
arising therefrom.  The provisions of this Section shall survive the expiration
or termination of this Lease with respect to any damage, injury, death, breach
or default occurring prior to such expiration or termination.  This Lease is
made on the express conditions that, except as expressly set forth in this
Lease, Tenant shall not be liable for, or suffer loss by reason of, injury to
person or property, from whatever cause, in any way connected with the
condition, use, occupational safety or occupancy of the common areas of Avion®
Business Park specifically including, without limitation, any liability for
injury to the person or property of Landlord or Landlord’s agents or employees.

 

12.          ASSIGNMENT AND SUBLETTING.

 

(A)                              Tenant shall not assign, encumber, mortgage,
pledge, license, hypothecate or otherwise transfer the Premises or this Lease,
in whole or in part, or sublease all or any part of the Premises, or permit the
use or occupancy of any part of the Premises by any person or entity other than
Tenant and its employees, without the prior written consent of Landlord, which
may be granted or withheld in Landlord’s sole discretion; provided that, subject
to Landlord’s termination right as set forth below, Landlord agrees not to
unreasonably withhold, delay or condition its consent to any sublease or
assignment (each a “Transfer”).  Notwithstanding anything herein contained to
the contrary, it shall be deemed reasonable for Landlord to withhold its consent
to a proposed Transfer if Landlord reasonably determines that: (1) the proposed
Transferee or its business is not of a type and quality suitable for a building
of comparable quality and type, (2) the proposed Transferee is a governmental or
quasi-governmental authority, a foreign government or international agency or
other organization entitled to sovereign or other immunity, (3) the proposed
operations of the proposed assignee or subtenant would materially and adversely
interfere with the ability of other tenants of the Building to utilize their
premises for the uses (“Comparable Uses”) that are consistent with the type of
uses found in buildings that are of similar quality and type as the Building,
(4) the proposed assignee has not been demonstrated to Landlord’s satisfaction
to have sufficient financial capability and stability to perform its obligations
under such proposed assignment, or (5) the

 

27

--------------------------------------------------------------------------------


 

proposed Transferee is proposing to engage in a use which (i)  is not a
Permitted Use, (ii) is not permitted pursuant to applicable law to be conducted
by the proposed Transferee or within the Premises (or such lesser portion as is
being sublet) or both, (iii) will violate any covenant, condition, restriction
or other matter of record affecting title to the Property, or (iv) will violate
any “exclusive use” or other restrictive covenant of any other lease of any
portion of the Property (so long as such exclusive use or restrictive covenant
does not restrict the ability of Tenant to engage in the Permitted Use).

 

(B)                                (1)          Tenant must request Landlord’s
consent to an assignment or sublease in writing at least thirty (30) days prior
to the commencement date of the proposed sublease or assignment, which request
must include (a) the name and address of the proposed assignee or subtenant, (b)
the nature and character of the business of the proposed assignee or subtenant,
(c) financial information (including financial statements) of the proposed
assignee or subtenant, and (d) a copy of the proposed sublet or assignment
agreement, which must be in substance and form reasonably acceptable to
Landlord.  Tenant shall also provide any additional information Landlord
reasonably requests regarding such proposed assignment or subletting.

 

(2)                               Within twenty-one (21) days after Landlord
receives Tenant’s request for consent to a proposed assignment or subletting
(with all required information included), Landlord shall have the option: (i) to
grant its consent to such proposed assignment or subletting, or (ii) to deny or
condition its consent to such proposed assignment or subletting (it being
understood that such consent will not, subject to Landlord’s right of
termination, be unreasonably withheld, conditioned or delayed), or (iii) at
Landlord’s sole discretion, to terminate this Lease effective as of the
commencement date of such proposed assignment, or, if a sublease, to sublease
the portion of the Premises proposed to be subleased, on the same terms and
conditions set forth in the proposed sublease for which Landlord’s consent is
sought.  If Landlord fails to respond to Tenant within such period of time,
Tenant may deliver to Landlord a second (2nd) request for such consent, which
notice shall specifically state that the failure by Landlord to respond within
five (5) business days shall be deemed Landlord’s election to grant its consent
thereto, and in the absence of a response to such second (2nd) notice, Landlord
shall be deemed to have granted its consent thereto.  Landlord acknowledges that
as of the date of this Lease, Tenant has delivered to Landlord a list containing
the names of the entities identified

 

28

--------------------------------------------------------------------------------


 

by Tenant as Tenant’s current direct competitors.  At least seven (7) days prior
to the date that Landlord enters into a lease or grants any party (other than
Tenant) the right to use any portion of the Premises, Landlord shall deliver a
written notice (the “Competitor Request Notice”) to Tenant which requests that
Tenant provide Landlord with a written list of Tenant’s then direct
competitors.  If within seven (7) days after the date that Tenant receives a
Competitor Request Notice, Tenant delivers to Landlord a list of direct
competitors, then such list shall be deemed the then-current “Competitor List”,
provided that if Tenant fails to deliver to Landlord such list within seven (7)
days after the date Tenant receives a Competitor Request Notice, then the then
current Competitor List shall be deemed to be the most recent list of direct
competitors that has been delivered to Landlord by Tenant.  Landlord
acknowledges and agrees that, so long as (x) GTSI is the Tenant hereunder, and
(y) GTSI utilizes the Premises for sales, marketing or training purposes or for
its executive offices, Landlord may not (i) lease space recaptured pursuant to
the foregoing clause 12(B)(2)(iii) or the following Section 12(B)(3) to any
direct competitor of GTSI on the then current Competitor List or (ii) permit any
direct competitor of GTSI on the then current Competitor List to use any portion
of the Premises.  For purposes of this Section 12(B)(2) and Section 12(E), (i)
the term “GTSI” shall include Government Technology Services, Inc. and any
organization successor thereto by means of merger, consolidation or
reorganization, and (ii) the terms “direct competitor” and “direct competitors”
shall mean business operations that have been identified by Tenant in writing on
the most recent Competitor List as direct competitors in accordance with the
foregoing provisions, which operations engage in the resale of computers to the
United States government (it being understood that computer manufacturers, and
any division of any company which otherwise qualifies as a direct competitor of
GTSI but the division of which is to be located within the recaptured space does
not engage in the resale of computers to the United States government, shall not
be prohibited by the preceding provisions of this Section 12(B)(2)).

 

(3)                                  Tenant shall additionally have the right to
deliver to Landlord advance written notice (each an “Intent Notice”) of Tenant’s
intent to assign or sublease before Tenant identifies the proposed assignee or
sublessee.  Each Intent Notice shall include the terms and conditions upon which
Tenant proposes to assign or sublease.  Landlord may exercise its recapture
right pursuant to the foregoing Section 12(B)(2)(iii), with

 

29

--------------------------------------------------------------------------------


 

respect to the space Tenant intends to sublet or assign as identified in
Tenant’s Intent Notice, within twenty-one (21) days after delivery of Tenant’s
Intent Notice, but if Landlord fails to exercise such right within such 21-day
period, Landlord shall have no right to exercise such recapture right, with
respect to any proposed assignment or sublet of the space identified in Tenant’s
Intent Notice on the terms and conditions described in such Intent Notice,
during the sixty (60) day period following the expiration of such 21-day
recapture period (or any earlier date on which Landlord notifies Tenant that it
will not exercise its recapture right at that time).

 

(C)           Each sublease and/or assignment is also subject to all of the
following terms and conditions:

 

(1)                                  Tenant shall pay to Landlord as Additional
Rent fifty percent (50%) of the amount (the “sublet profit”), if any, by which
the rent (net of any rent abatements), any additional rent and any other sums
paid by the assignee or subtenant to Tenant under such assignment or sublease
(after deducting therefrom the reasonable out-of-pocket costs incurred by Tenant
in the subject transaction, including, but not limited to, brokerage
commissions, hard and soft construction expenses, tenant concessions (exclusive
of non-cash concessions, such as free rent), and reasonable legal fees) exceeds
the total of (i) the Rent plus (ii) any Additional Rent payable by Tenant
hereunder, which is allocable to the portion of the Premises and/or the Lease
Term which is the subject of such assignment or sublease.  The foregoing
payments shall be made on a monthly basis by Tenant in each month in which a
sublet profit is received.  In the event that Tenant receives any consideration
in connection with a merger, consolidation, reorganization of Tenant, or in
connection with a sale of all or substantially all of Tenant’s assets or stock,
then the provisions of this Section 12(c)(1) shall not be applicable to such
consideration.

 

(2)                                  No consent to any assignment or sublease
shall constitute a further waiver of the provisions of this Section, and all
subsequent assignments or subleases may be made only upon the terms and
conditions of this Section 12 and, where required, with the prior written
consent of Landlord in accordance herewith.  In no event shall any consent by
Landlord be construed to permit reassignment or resubletting by a permitted
assignee or sublessee.

 

(3)                                  No sublease or assignment by Tenant shall
relieve Tenant of any liability hereunder.

 

 

30

--------------------------------------------------------------------------------


 

(4)                                  Any assignment or sublease made without
Landlord’s prior written consent (if such consent is required) shall be void,
and shall, at the option of the Landlord, constitute an Event of Default under
this Lease.

 

(5)                                  No assignment or sublease shall be granted
for any term which extends beyond the Lease Term.

 

(6)                                  Tenant shall reimburse Landlord upon demand
for all reasonable costs, expenses and fees incurred by or on behalf of Landlord
in connection with any proposed assignment or sublease by Tenant (including, but
not limited to, Landlord’s reasonable attorneys fees and out-of-pocket expenses,
if any), up to a maximum of One Thousand Five Hundred Dollars ($1,500.00) per
proposed Transfer.

 

(D)                               The following events also constitute an
“Assignment” which is subject to the terms of this Section and for which
Landlord’s prior written consent is required:  (i) if Tenant is a corporation
and any part or all of Tenant’s shares of stock, or the shares of stock or other
ownership interests of any corporation or other entity owning shares of Tenant’s
stock, shall in any one or more instances be issued, or transferred by sale,
assignment, conveyance, operation of law (including, but not limited to,
transfer as a result of or in conjunction with any merger, reorganization or
recapitalization) or other disposition, or otherwise changed, so as to result in
less than fifty-one (51%) of such shares, or other ownership interests, or less
than fifty-one percent (51%) of any class of such shares or other ownership
interests, being owned by the present (i.e., as of the date hereof) owners
thereof; (ii) if Tenant is a partnership and any general partnership
interest(s), or the stock or other ownership interests of any corporation or
other entity owning any such general partnership interests(s), in the
partnership shall in any one or more instances be issued, or transferred by
sale, assignment, conveyance, operation of law (including, but not limited to,
transfer as a result of or in conjunction with any merger, reorganization or
recapitalization) or other disposition, or otherwise changed, so as to result in
less than fifty-one percent (51%) of such general partnership interests(s),
stock (or any class of such stock) or other ownership interests being owned by
the present (i.e., as of the date hereof) owners thereof; (iii) if Tenant is a
limited liability company or any other type of entity, and any interest(s) of
any member or other equity owner, or the ownership interests of any entity
owning any membership interest(s) or other equity interest in the Tenant, shall
in any one or more instances be issued, or transferred by sale, assignment,
conveyance, operation of law (including, but not

 

31

--------------------------------------------------------------------------------


 

limited to, transfer as a result of or in conjunction with any merger,
reorganization or recapitalization) or other disposition, or otherwise changed,
so as to result in less than fifty-one percent (51%) of such membership
interests or other such equity and/or ownership interests being owned by the
present (i.e., as of the date hereof) owners thereof; or (iv) if effective
control of the corporation, partnership, limited liability company or other form
of Tenant shall be taken from those exercising such control as of the date
hereof.  Notwithstanding anything herein contained to the contrary, this Section
12(D) shall not be deemed to apply to Tenant if Tenant is a corporation the
shares of which are traded on a nationally-recognized exchange and which is
required to make public disclosures regarding ownership and financial condition.

 

(E)                                 Notwithstanding any other provision of this
Lease to the contrary, GTSI (as defined in Section 12(B)(2)), while it is the
Tenant and no Event of Default is in existence hereunder, shall have the right
to (1) assign this Lease or to sublet all or any portion of the Premises, in
either case without the consent of Landlord, to any successor to GTSI by merger,
consolidation or reorganization, and to any affiliate that is wholly-owned by or
under common ownership with GTSI (as part of a single group of interlocking
companies), or to any wholly-owned and controlled division or sub-entity of
GTSI, or (2) sublet up to twenty percent (20%) of the Premises in the aggregate
(collectively, the “Permitted Sublettings”) without the consent of Landlord,
subject to the satisfaction of the following conditions: (a) the proposed
assignee or sublessee (the “Transferee”) and its business shall be of a type and
quality suitable for a building of comparable quality and type, (b) the proposed
Transferee shall not be a governmental or quasi-governmental authority, a
foreign government or international agency or other organization entitled to
sovereign or other immunity, (c) the proposed operations of the proposed
assignee or subtenant will not materially and adversely interfere with the
ability of other tenants of the Building to utilize their premises for the
Comparable Uses, (d) GTSI shall notify Landlord not less than ten (10) days in
advance of the effective date of such assignment or sublease of GTSI’s intent to
enter into such assignment or sublease (failing which, Landlord shall be
entitled, and GTSI shall pay to Landlord as liquidated damages, the sum of Five
Hundred Dollars ($500.00) for each failure to so notify Landlord), (e) occupancy
of the Premises by such Transferee will not violate existing law, (f) there will
be no use of the Premises in violation of the terms hereof, (g) with respect to
an assignment, such Transferee shall expressly assume all of the obligations of
the Tenant hereunder on a form reasonably acceptable to Landlord, and (h) no
such assignment or subletting shall relieve GTSI of any agreement, covenant,
duty, liability or obligation

 

32

--------------------------------------------------------------------------------


 

hereunder.  Landlord acknowledges and agrees that Landlord’s right to recapture
pursuant to this Section 12 shall not apply to any assignment or sublease to any
successor to GTSI by merger, consolidation or reorganization, or to affiliate
that is wholly-owned by or under common ownership with GTSI (as part of a single
group of interlocking companies), or to any wholly-owned and controlled division
or sub-entity of GTSI, which may be made without Landlord’s consent under the
terms hereof, nor to the Permitted Sublettings.

 

(F)                                 Tenant hereby assigns to the Landlord
absolutely the rent due from each assignee and subtenant and Tenant hereby
authorizes each such assignee and subtenant to pay said rent directly to
Landlord for credit, as and when collected by the Landlord (and net of the
Landlord’s reasonable collection costs), against the Rent and Additional Rent
payable hereunder; provided that, for all periods in which no Event of Default
shall be in existence hereunder, Landlord shall permit Tenant to continue to
collect the rent from such assignees and subtenants.

 

13.           CARE OF PREMISES.

 

Except to the extent the obligation of Landlord pursuant to the express terms
hereof, Tenant covenants and agrees that during the Lease Term it will keep the
Premises and every part thereof in good order, condition and repair (subject to
reasonable wear and tear, and damage by fire or other casualty which is not
Tenant’s obligation to repair), and that it will in all respects and at all
times duly comply with all applicable laws, and all covenants, conditions and
restrictions applicable to the Property.

 

14.           ALTERATION BY TENANT.

 

(A)                              Tenant is hereby given the right, at its sole
cost and expense, at any time during the Lease Term, to make non-structural
alterations or improvements to the interior of the Improvements which Tenant
deems necessary or desirable for its purposes; provided, however, that no
alterations or improvements shall be made without the prior written approval of
Landlord, which written approval shall not be unreasonably withheld, conditioned
or delayed so long as the proposed alterations do not affect the structure of
the Property or the systems serving the same, do not require any alterations to
be made to portions of the Property outside the Premises, and will not
materially and adversely interfere with the ability of other tenants of the
Building to utilize their premises for the Comparable Uses.  Landlord’s approval
of any plans, specifications or work drawings shall create no responsibility or
liability on the part of the Landlord for their completeness, design sufficiency
or compliance with any laws, rules and regulations of governmental agencies or
authorities.  Notwithstanding the foregoing, Landlord’s consent shall not

 

33

--------------------------------------------------------------------------------


 

be required for purely cosmetic decorations nor for non-structural alterations
costing less than Twenty-Five Thousand Dollars ($25,000.00) in the aggregate, so
long as (1) Tenant notifies Landlord of its intent to carry out such alterations
at least ten (10) days in advance, (2) the proposed alterations do not affect
the structure of the Property or the systems serving the same, do not require
any alterations to be made to portions of the Property outside the Premises, do
not require the issuance of a building permit, and will not adversely affect any
other tenant or occupant of the Property, and (3) Tenant provides Landlord with
reasonable assurances against the attachment of any mechanics’ or materialmen’s
liens to the Property.  Landlord agrees to respond to any request for consent to
any alteration costing less than Fifty Thousand Dollars ($50,000) within five
(5) business days after delivery to Landlord of Tenant’s request for consent
accompanied by detailed plans and specifications for the proposed alteration.

 

(B)                                All work herein permitted shall be done and
completed by the Tenant in a good and workmanlike manner and in compliance with
all requirements of law and of governmental rules and regulations.  Tenant
agrees to and does hereby indemnify the Landlord against all mechanics’ or other
liens arising out of any of such work, and also against any and all costs,
damages, injury, claims, liabilities or expenses which arise out of any such
work.  The Landlord agrees to join with the Tenant in applying for all permits
necessary to be secured from governmental authorities and to promptly execute
such consents as such authorities may reasonably require in connection with any
of the foregoing work.

 

(C)                                Upon written notice to Tenant within ninety
(90) days after expiration of the Lease Term, Landlord may require that Tenant
remove, at Tenant’s sole cost and expense, any or all alterations, improvements
or additions to the Improvements, and restore the Improvements to their prior
condition.  Notwithstanding the foregoing, Landlord shall have no right to
require removal of the Tenant Work, or any subsequent alteration, addition,
improvement or modification in or to the Premises for which Landlord’s consent
is required, unless Landlord expressly reserves (in writing) the right to
require such removal at the time Landlord’s consent to the plans and
specifications therefor is given.  Unless Landlord requires their removal in
accordance with the foregoing, all alterations, additions and improvements which
may be made on the Improvements (other than video/surveillance equipment
installed by or on behalf of Tenant at Tenant’s expense, exclusive of the
Tenant’s Allowance) shall become the property of Landlord and remain upon and be
surrendered with the Improvements.  Tenant shall also repair any damage to the
Improvements or Tenant Work caused by the installation or removal of Tenant’s
trade fixtures, furnishings and

 

34

--------------------------------------------------------------------------------


 

equipment, or any alterations or other improvements made to the Improvements or
Tenant Work by or on behalf of Tenant.

 

15.           CONDEMNATION.

 

(A)                               If the Premises shall be wholly taken by
exercise of right of eminent domain, then this Lease shall terminate from the
day the possession of the whole of the Premises shall be required under the
exercise of such power of eminent domain.  Any award for the taking of all or
part of the Premises under the power of eminent domain or any payment made under
threat of the exercise of such power shall be the property of the Landlord. 
Tenant reserves such separate rights as it may have against the condemning
authority to claim damages for loss of its trade fixtures and the cost of
removal and relocation expense, provided such Tenant rights do not, in any way,
diminish the award to which Landlord would otherwise be entitled or reduce the
amounts payable to Landlord pursuant to this subsection.

 

(B)                                 If such part of the Improvements shall be
condemned so as to substantially and materially hamper the operation of Tenant’s
business, then the Rent and Additional Rent payable hereunder shall be reduced
in the proportion that the remaining area of the Improvements bears to the
original area of the Improvements.

 

16.           SUBORDINATION.

 

(A)                              Provided that (i) Landlord enters into a
mortgage which encumbers all or any portion of the Property, and (ii) Landlord’s
mortgagee shall have executed and delivered to Tenant a written subordination,
attornment and non-disturbance agreement meeting the criteria set forth in
Section 16(B) (the “Approved Agreement”), (x) this Lease shall be subject and
subordinate to the lien of such mortgage (and to any and all advances made
thereunder) ; however, Landlord’s mortgagee shall have the right, without
Tenant’s consent, to require this Lease be superior to any such mortgage, and
(y) Tenant agrees to execute such Approved Agreement.  Notwithstanding anything
herein to the contrary, if Principal Mutual Life Insurance Company (“PMLIC”) or
any party that is related to or affiliated with PMLIC is the mortgagee, the form
of the subordination and non-disturbance agreement that will be entered into
shall be the form that is attached hereto as Exhibit G.

 

 

(B)

(1)

The subordination of this Lease to any mortgage shall be conditioned upon
Landlord obtaining from the holder of such mortgage a commercially reasonable
form of written non-disturbance agreement which provides (A) in the event of a
foreclosure or other action taken under the mortgage by the holder thereof, this
Lease and the rights of Tenant hereunder shall not be

 

35

--------------------------------------------------------------------------------


 

 

 

 

disturbed but shall continue in full force and effect so long as Tenant shall
not be in default hereunder beyond the applicable notice and cure period (if
any), and (B) such holder will agree that in the event it shall be in possession
of the Premises, that so long as Tenant shall observe and perform all of the
obligations of Tenant to be performed pursuant to this Lease (subject to
applicable notice and cure rights), such Mortgagee will perform all obligations
of Landlord required to be performed under this Lease.

 

 

 

 

 

 

(2)

Tenant hereby acknowledges that it has been informed that Principal Mutual Life
Insurance Company currently is the beneficiary of a deed of trust which
encumbers the Land.  Tenant further acknowledges and agrees that the form of
subordination, non-disturbance and attornment agreement attached hereto as
Exhibit G (the “Approved SNDA”) constitutes a commercially reasonable form of
non-disturbance agreement.  Landlord hereby agrees that, if Principal Mutual
Life Insurance Company fails to execute and deliver the Approved SNDA to Tenant
within five (5) days after Landlord and Tenant execute and deliver this Lease,
Tenant may deliver to Landlord a five (5) day written notice of termination (the
“SNDA Termination Notice”) within ten (10) days after the expiration of the
first 5-day period.  Provided the Tenant’s SNDA Termination Notice is timely
delivered, and further provided that such SNDA Termination Notice shall state,
inter  alia, that the failure by Principal Mutual Life Insurance Company to
execute and deliver the Approved SNDA within five (5) days after delivery of the
SNDA Termination Notice will result in a termination of this Lease, if Principal
Mutual Life Insurance Company fails to execute and deliver the Approved SNDA to
Tenant within five (5) days after delivery of the SNDA Termination Notice this
Lease shall cease and terminate without payment of penalty or compensation as if
the fifth (5th) day after the date on which Tenant’s SNDA Termination Notice is
delivered to Landlord was the Expiration Date, and Landlord shall return to
Tenant any Security Deposit and any prepaid Rent,

 

 

 

 

 

 

(3)

Tenant hereby acknowledges that it has been informed that Landlord intends to
obtain a construction loan to finance the construction of the Improvements
and/or the Tenant Work from a third-party construction lender (the “Construction
Lender”).  Landlord hereby agrees that, if the Construction Lender fails to
execute and deliver to Tenant a commercially reasonable form of non-disturbance
agreement (a “Construction SNDA”, which form shall provide, inter  alia, that if
the Construction Lender forecloses upon the Property or accepts a deed to the
Property in lieu of foreclosure,

 

36

--------------------------------------------------------------------------------


 

 

 

 

the Construction Lender will, subject to the provisions of Section 38 below,
diligently pursue completion of the construction of the Improvements and the
Tenant Work beginning upon the Construction Lender’s obtaining possession of the
Property, provided that (i) Tenant attorns to the Construction Lender as
substitute landlord, (ii) Tenant agrees not to terminate this Lease, provided
that, subject to the provisions of Section 38 below, the Construction Lender is
diligently pursuing completion of the work to be performed by Landlord under
Exhibit B, and (iii) Tenant is not in default beyond the expiration of any
applicable cure period, on or before August 1, 1998, Tenant may deliver to
Landlord a five (5) day written notice of termination (the “Construction SNDA
Termination Notice”) on or before August 11, 1998.  Provided the Tenant’s
Construction SNDA Termination Notice is timely delivered, and further provided
that such Construction SNDA Termination Notice shall state, inter alia, that the
failure by the Construction Lender to execute and deliver the Construction SNDA
within five (5) days after delivery of the Construction SNDA Termination Notice
will result in a termination of this Lease, if the Construction Lender fails to
execute and deliver the Construction SNDA to Tenant within five (5) days after
delivery of the Construction SNDA Termination Notice this Lease shall cease and
terminate without payment of penalty or compensation as if the fifth (5th) day
after the date on which Tenant’s Construction SNDA Termination Notice is
delivered to Landlord was the Expiration Date, and Landlord shall return to
Tenant any Security Deposit and any prepaid Rent.

 

(C)                                In the event any proceedings are brought for
foreclosure, or in the event of the exercise of the power of sale under any
mortgage made by the Landlord covering the Premises, Tenant shall attorn to the
purchaser at any such foreclosure, or to the grantee of a deed in lieu of
foreclosure, and recognize such purchaser or grantee as the Landlord under this
Lease.

 

(D)                               Tenant hereby agrees that no mortgagee or its
successor shall be (i) bound by any payment of Rent or Additional Rent for more
than one (1) month in advance, (ii) bound by any amendment or modification of
this Lease made without the consent of Landlord’s mortgagee or its successor
(which consent, if PMLIC is the mortgagee, shall not be unreasonably withheld,
conditioned or delayed), (iii) liable for damages for any breach, act or
omission of any prior landlord, (iv) bound to effect or pay for any construction
for Tenant’s occupancy (it being understood and agreed that such mortgagee or
its successor shall be obligated to perform the initial construction of the
Improvements in accordance with the provisions of Exhibit B to the extent

 

37

--------------------------------------------------------------------------------


 

not previously completed), or (v) subject to any claim of offset or defenses
that Tenant may have against any prior landlord.  Notwithstanding anything
herein contained to the contrary, (x) the foregoing clause (iv) shall not apply
to Principal Mutual Life Insurance Company or its wholly-owned subsidiaries or
to any Construction Lender, and (y) with respect to any mortgage, secured in
whole or part by the Property, under which PMLIC or any of its wholly-owned
subsidiaries is the mortgagee or beneficiary, the disposition of any casualty
proceeds and condemnation awards shall, in the first instance, be controlled by
the terms of this Lease and not such lender’s loan documents, and such lender
will be obligated to return the Security Deposit, whether or not received by
such lender.  Upon Tenant’s written request, Landlord agrees to exercise
reasonable efforts (the same not to include refinancing, payment of money or
posting of security by Landlord) to obtain the agreement of any future mortgagee
(other than Principal Mutual Life Insurance Company or its wholly-owned
subsidiaries or any Construction Lender) to include in its non-disturbance
agreement such mortgagee’s agreement that (a) clause (iv) of this Section 16(D)
will be inapplicable, (b)the disposition of any casualty proceeds and
condemnation awards shall, in the first instance, be controlled by the terms of
this Lease and not such lender’s loan documents, and (c) the lender will be
obligated to return the Security Deposit, whether or not received by such
lender, but the refusal of any such future mortgagee to agree to such provisions
shall not entitle Tenant to refuse to execute a commercially reasonable form of
written non-disturbance agreement which complies with Section 16(B).

 

(E)                                 The word “mortgage” as used herein includes
mortgages, deeds of trust and any sale-leaseback transactions, or other similar
instruments, and modifications, extensions, renewals, and replacements thereof,
and any and all advances thereunder.

 

17.                                 ACCESS TO PREMISES.

 

Landlord and its authorized agents shall have access to the Premises, upon
forty-eight (48) hours’ notice (but without notice in the event of an emergency)
at any and all reasonable times to inspect the same, to make any repair or
alteration to the Premises, to exhibit and show the Premises to prospective
tenants during the last three hundred fifteen (315) days of the Lease Term, and
for other purposes pertaining to the rights of the Landlord.  Tenant may require
an authorized representative of Tenant accompany any entry into the Premises,
provided Tenant makes such representative available upon reasonable prior
notice.  Tenant shall also have the right to restrict access to secure areas, so
long as (i) Tenant accepts all responsibility and liability arising from
Landlord’s inability to access such areas, and (ii) a senior employee of
Landlord or Landlord’s managing

 

38

--------------------------------------------------------------------------------


 

agent is provided access to such secure area upon 48-hours’ notice for purposes
of verifying the condition and use thereof.  In exercising Landlord’s rights
under this Section 17, Landlord agrees to exercise commercially reasonable
efforts to avoid any unreasonable interference with the operation of Tenant’s
business in the Premises.

 

18.                                 RULES AND REGULATIONS.

 

Tenant agrees to comply with the current rules and regulations set forth in the
attached Exhibit D and made a part hereof by reference.  Tenant further agrees
to comply with future rules and regulations promulgated by Landlord concerning
the Premises, to the extent (i) such future rules and regulations do not
increase Tenant’s obligations or decrease Tenant’s rights hereunder, (ii) such
future rules and regulations are not in conflict with the express terms of this
Lease, and (iii) such future rules and regulations are imposed on all comparable
tenants in Avion® Business Park.

 

19.                                 COVENANTS OF RIGHT TO LEASE.

 

Landlord covenants that it owns the fee interest in the Land subject to existing
covenants, conditions and restrictions of record, that it has good and
sufficient right to enter into this Lease, subject to approval from Landlord’s
mortgagee, and that Landlord alone has the right to lease the Premises for the
Lease Term.  Tenant acknowledges that Landlord has provided to Tenant a current
title report for the Land (the “Title Report”) prior to the date hereof, and
Landlord represents that, to the best of Landlord’s actual knowledge as of the
date hereof, Landlord has not entered into any proffers with respect to the Land
that are binding upon the Land or the occupants thereof which either are not
disclosed on the Title Report or have not been disclosed in writing to Tenant
prior to the date hereof.  Landlord further covenants that upon Tenant
performing the terms and obligations of Tenant under this Lease, Tenant shall be
entitled to have quiet enjoyment of the Premises and the Property throughout the
Lease Term and any renewal or extension thereof, without hindrance or
molestation by Landlord or anyone lawfully claiming by, through or under
Landlord, subject to the terms of this Lease; provided that, nothing herein
contained shall be deemed to constitute a guaranty that neighboring tenants will
not utilize portions of Tenant’s parking, but, subject to the provisions of
Section 36 below, Landlord agrees to consult with Tenant on measures to assure
Tenant of the parking it requires.  Subject to the terms hereof, Tenant shall be
entitled to use, and will have access to, the Premises three hundred sixty-five
(365) days per year, twenty-four (24) hours per day.

 

20.                                 MECHANICS LIENS.

 

Neither Tenant nor anyone claiming by, through, or under Tenant or this Lease,
shall have the right to file or place any mechanics

 

39

--------------------------------------------------------------------------------


 

lien or other lien of any kind or character whatsoever upon the Premises or upon
any improvement thereon, or upon the leasehold interest of Tenant therein. 
Notice is hereby given that no contractor, subcontractor, or anyone else who may
furnish any material, service or labor for any Property improvements,
alteration, repairs or any part thereof, shall at any time be or become entitled
to any lien thereon.  For the further security of Landlord, Tenant covenants and
agrees to give actual notice thereof in advance to any and all contractors and
subcontractors who may furnish or agree to furnish any such material, service or
labor.  Tenant shall cause any such lien imposed to be released of record by
payment or posting of the proper bond reasonably acceptable to Landlord within
ten (10) days after the earlier of imposition of the lien or written request by
Landlord.  If Tenant fails to remove any lien within the ten (10) day period,
then Landlord, upon ten (10) days prior notice to Tenant, may do so at Tenant’s
expense and Tenant’s reimbursement to Landlord for such amount, including, but
not limited to, reasonable attorneys fees and costs, shall be deemed Additional
Rent.

 

21.           EXPIRATION OF LEASE AND SURRENDER OF POSSESSION.

 

(A)                              Holding Over.  Tenant will, at the expiration
or termination of this Lease by lapse of time or otherwise, yield up immediate
possession of the Premises to Landlord in the condition required under this
Lease.  If Tenant retains possession of the Premises or any part thereof after
such expiration or termination, then Landlord may, at its option, serve written
notice upon Tenant that such holding over constitutes (i) creation of a
month-to-month tenancy, upon the terms and conditions set forth in this Lease,
or (ii) creation of a tenancy at sufferance, upon the terms and conditions set
forth in this Lease; provided, however, that the monthly Rent (or daily Rent
under (ii)) shall, in addition to all other sums which are to be paid by Tenant
hereunder, be equal to one hundred ten percent (110%) of the sum of Rent plus
Additional Rent owed monthly to Landlord under this Lease immediately prior to
such expiration or termination (prorated in the case of (ii) on the basis of a
365 day year for each day Tenant remains in possession); provided further that,
if Landlord shall institute any action, case or suit to recover possession of
the Premises (whether styled as an unlawful detainer action or otherwise), the
monthly Rent (or daily Rent under (ii)) payable pursuant to the preceding
sentence shall increase, effective as of the date on which such action, case or
suit is filed with the court, to one hundred fifty percent (150%) of the sum of
Rent plus Additional Rent owed monthly to Landlord under this Lease immediately
prior to such expiration or termination (prorated in the case of (ii) on the
basis of a 365 day year for each day Tenant remains in possession).  If no such
notice is served, then a tenancy at sufferance shall be deemed to be created at
the Rent in the preceding sentence.  Tenant shall also pay to Landlord as

 

40

--------------------------------------------------------------------------------


 

Additional Rent all damages sustained by Landlord resulting from retention of
possession by Tenant, including the loss of any proposed subsequent tenant for
any portion of the Premises,  The provisions of this Section shall not
constitute a waiver by Landlord of any right of re-entry as herein set forth;
nor shall receipt of any Rent or any other act in apparent affirmance of the
tenancy operate as a waiver of Landlord’s right to terminate this Lease for a
breach of any of the terms, covenants, or obligations herein on Tenant’s part to
be performed.

 

(B)                                Subject to Section 14(C) and the following
Section 21(C), upon the expiration of this Lease, by lapse of time or otherwise,
any and all buildings, improvements or additions erected on the Premises by
Tenant shall, at the option of Landlord, be and become the property of the
Landlord without any payment therefor and Tenant shall, at the option of
Landlord, surrender said Premises, together with all buildings, improvements or
additions thereon, whether erected by Tenant or Landlord, ordinary wear and tear
excepted.

 

(C)                                Tenant may install in the Premises adequate
furnishings, furniture, equipment (including, but not limited to, security
cameras on the exterior of the Building), fixtures, machinery and other personal
property for the operation of its business (collectively, “Tenant’s Property”),
and upon the expiration or termination of this Lease by lapse of time or
otherwise, Tenant shall remove Tenant’s Property at Tenant’s sole cost.  Upon
removal of Tenant’s Property, Tenant shall repair any damage to the Premises
caused by the installation or removal thereof at Tenant’s sole cost.

 

22.                                 DEFAULT-REMEDIES.

 

(A)                              The occurrence of one or more of the following
events shall constitute a material default and breach of this Lease by Tenant
(“Event of Default”):

 

(1)                                  Failure by Tenant to make payment of any
Rent, Additional Rent, or any other payment required to be made by Tenant
hereunder, as and when due, and such a failure shall continue for a period of
five (5) business days after written notice of such failure from Landlord;
provided that, if two (2) such notices have been delivered within the twelve
(12) months immediately preceding any failure to make any payment when and as
due, such failure shall, without notice or demand, be deemed an Event of
Default;

 

(2)                                  The making by Tenant (or any guarantor) of
any assignment or arrangement for the benefit of creditors;

 

41

--------------------------------------------------------------------------------


 

(3)                                  The levying of an attachment, execution of
other judicial seizure upon the Tenant’s property in or interest under this
Lease, which is not satisfied or released or the enforcement thereof superseded
by an appropriate proceeding within sixty (60) days thereafter;

 

(4)                                  The appointment of a receiver or trustee to
take possession of the property of Tenant (or any guarantor) or of Tenant’s (or
any guarantor’s) business or assets and the order or decree appointing such
receiver or trustee shall have remained in force undischarged for sixty (60)
days after the entry of such order or decree;

 

(5)                                  The vacating or abandonment of the
Premises, unless (i) Tenant notifies Landlord of its intent to vacate or abandon
not less than ten (10) days in advance thereof, (ii) Tenant obtains and
maintains all necessary endorsements to ensure that Tenant’s insurance shall
remain in effect with regard to the Premises, notwithstanding such vacating or
abandonment of the Premises, and (iii) Tenant takes all necessary steps to
ensure there will be no unauthorized access to the Premises during the period of
any such vacancy or abandonment;

 

(6)                                  The failure by Tenant to maintain any
insurance required herein, which failure continues for more than two (2)
business days after written notice from Landlord advising Tenant of such
failure;

 

(7)                                  An assignment, subletting, pledge,
mortgage, or other transfer of this Lease or the Premises by Tenant, or any
transfer of any interest in the Tenant, in violation of Section 12 of this
Lease; and/or

 

(8)                                  The failure by Tenant to perform or observe
any other term, covenant, agreement or condition to be performed or kept by the
Tenant under the terms, conditions, or provisions of this Lease, which failure
is not cured within ten (10) days after written notice thereof from Landlord (or
such longer time as may be reasonably required to cure such failure through the
exercise of due diligence, unless (i) such failure is a willful repudiation of
the Lease authorized by Tenant’s Board of Directors, (ii) such failure cannot,
based on objective evidence, be cured, (iii) such failure relates to the
existence of a generally-recognized, imminent danger to the health or safety of
occupants of the Premises due to a hazardous condition on the Premises, or (iv)
such failure subjects Landlord to criminal prosecution).

 

42

--------------------------------------------------------------------------------


 

 

(B)                                If an Event of Default shall have occurred,
Landlord shall have (in addition to all other rights and remedies provided by
law or otherwise provided by this Lease) the right, at the option of the
Landlord, then or at any time thereafter while such Event of Default shall
continue, to elect any one or more of the following:

 

(1)                                  To continue this Lease in full force and
effect (so long as Landlord does not terminate this Lease), and Landlord shall
have the right to collect Rent, Additional Rent and other charges when due for
the remainder of the Lease Term; and/or

 

(2)                                  To cure such default or defaults at its own
expense and without prejudice to any other remedies which it might otherwise
have; and any reasonable payment made or reasonable expenses incurred by
Landlord in curing such default, with interest thereon at the Default Rate (as
hereafter defined), to be and become Additional Rent to be paid by Tenant with
the next installment of Rent falling due thereafter (but in no event earlier
than fifteen (15) days, nor later than thirty (30) days, after the date on which
Landlord invoices Tenant for the same); and/or

 

(3)                                  To re-enter the Premises in accordance with
applicable law, and dispossess Tenant and anyone claiming through or under
Tenant by summary proceedings or otherwise, and remove their effects, and take
complete possession of the Premises and either (a) declare this Lease terminated
and the Lease Term ended, or (b) elect to continue this Lease in full force and
effect, but with the right at any time thereafter that such Event of Default
remains uncured to declare this Lease terminated and the Lease Term ended.  In
such re-entry, Landlord may, as permitted by applicable law, remove all persons
from the Premises, and Tenant hereby covenants in such event, for itself and all
others occupying the Premises under Tenant, to peacefully yield up and surrender
the Premises to Landlord.  If Landlord elects to terminate this Lease and/or
elects to terminate Tenant’s right of possession, every obligation of Landlord
contained in this Lease shall, upon entry of a final, non-appealable judgment
terminating this Lease or Landlord’s reentry onto the Premises in accordance
with applicable law, cease without prejudice to Tenant’s liability for all Rent,
Additional Rent, and other sums owed by Tenant herein.

 

Should Landlord declare this Lease terminated and the Lease Term ended (pursuant
to Section 22(B)(3)(a) above), the Landlord shall be entitled to recover from
Tenant the Rent, Additional Rent, and all other sums due and owing by Tenant

 

43

--------------------------------------------------------------------------------


 

to the date of termination, plus the reasonable costs of curing all Tenant’s
defaults existing at or prior to the date of termination, plus the reasonable
costs of recovering possession of the Premises, plus the reasonable costs of
reletting the Premises including, but not limited to repairs to the Premises,
costs to prepare and refinish the Premises for reletting, leasing commissions,
rental concessions, and legal fees and costs, plus other actual damages suffered
or incurred by Landlord due to all Events of Default and any late fees or other
charges incurred by Landlord under any mortgage, plus the deficiency, if any,
between Tenant’s Rent and Additional Rent for the balance of the Lease Term and
the rent obtained by Landlord under another lease for the Premises, for the
balance of the Lease Term remaining under this Lease on the date of termination.

 

Should Landlord elect to continue this Lease (pursuant to Section 22(B)(3)(b)
above), Landlord shall be entitled to recover from Tenant the Rent, Additional
Rent and all other sums due and owing by Tenant up to the date of dispossession,
plus the reasonable costs of curing all Events of Default existing at or prior
to the date of dispossession, plus the Rent, Additional Rent and all other sums
owed by Tenant on a continuing basis as said amounts accrue to the end of the
Lease Term, less the rental which Landlord receives during such period, if any,
from others to whom the Premises may be relet, plus the reasonable cost of
recovering possession of the Premises, plus the reasonable costs of reletting
including, but not limited to repairs to the Premises, costs to prepare and
refinish the Premises for reletting, leasing commissions, rental concessions,
and legal fees and costs.  Any suit brought by Landlord to enforce collection of
such deficiency for any one month shall not prejudice Landlord’s right to
enforce the collection of any deficiency for any subsequent month in subsequent
separate actions, or Landlord may defer initiating any such suit until after the
expiration of the Lease Term (in which event such deferral shall not be
construed as a waiver of Landlord’s rights as set forth herein and Landlord’s
cause of action shall be deemed not to have accrued until the expiration of the
Lease Term), and it being further understood that if Landlord elects to bring
suits from time to time prior to reletting the Premises, Landlord shall be
entitled to its full damages through the date of the award of damages without
regard to any rent, additional rent or other sums that are or may be projected
to be received by Landlord upon a subsequent reletting of the Premises.  In the
event that Landlord relets the Premises together with other premises or for a
term extending beyond the scheduled expiration of the Lease Term, it is
understood that Tenant will not be entitled to apply against Landlord’s damages
any rent, additional rent or other sums generated or projected to be generated
by either such other premises or the period extending beyond the

 

44

--------------------------------------------------------------------------------


 

scheduled expiration of the Lease Term.  Landlord shall use commercially
reasonable efforts to relet and rent the Premises with or without advertising
for the remainder of the Lease Term, or for such longer or shorter period as
Landlord shall deem advisable.

 

In lieu of the amounts recoverable by Landlord pursuant to the two immediately
preceding paragraphs, but in addition to other remedies and amounts otherwise
recoverable by Landlord in this Lease, Landlord may, at its sole election, (i)
terminate this Lease, (ii) collect all Rent, Additional Rent, and other sums due
and owing by Tenant up to the date of termination, and (iii) provided Landlord
terminates Tenant’s right to possession of the Premises, accelerate and collect
the present value of the positive difference (if any) between (x) the sum of all
Rent, Additional Rent and all other sums required to be paid by Tenant through
the remainder of the Lease Term, and (y) the fair market rental value of the
Premises for the remainder of the Lease Term, net of a reasonable vacancy and
concession allowance determined by Landlord in its reasonable discretion (the
present value of such difference being herein referred to as the “Accelerated
Rent”), which Accelerated Rent shall be discounted to present value using an
interest rate equal to six and one-half percent (6.5%) per annum (“Present Value
Accelerated Rent”).  In the event Landlord is successful in reletting the
Premises for any part of the remainder of the Lease Term prior to payment of the
Present Value Accelerated Rent, the fair market rental value shall be deemed to
equal the rents reserved under such reletting, and Landlord shall not be
obligated to pay over the proceeds of such reletting in whole or part.  In no
event shall Landlord be liable for, nor shall Tenant’s obligations hereunder be
diminished by reason of, any failure by Landlord to relet all or any portion of
the Premises or to collect any rent due upon such reletting.

 

(C)                                Tenant, on its own behalf and on behalf of
all persons claiming through or under Tenant, including all creditors, does
hereby specifically waive and surrender any and all rights and privileges, so
far as is permitted by law, which Tenant and all such persons might otherwise
have under any present or future law (1) to the service of any notice to quit or
of Landlord’s intention to re-enter or to institute legal proceedings, which
notice may otherwise be required to be given, (2) to redeem the Premises, (3) to
re-enter or repossess the Premises, (4) to restore the operation of this Lease,
with respect to any dispossession of Tenant by judgment or warrant of any court
or judge, or any re-entry by Landlord, or any expiration or termination of this
Lease, whether such dispossession, re-entry, expiration or termination shall be
by operation of law or pursuant to the provisions of this Lease, or (5) which
exempts property from liability for debt or for distress for rent.  Landlord and

 

45

--------------------------------------------------------------------------------


 

Tenant each hereby consents to the exercise of personal jurisdiction over it by
any federal or local court in the jurisdiction in which the Premises is located.

 

(D)                               If Tenant fails to take possession of the
Premises upon the commencement of the Lease Term, Landlord and Tenant
acknowledge that this Lease Agreement may be construed as a contract to or for
lease, as opposed to a contract of lease.  Accordingly, Landlord and Tenant
agree that, if Tenant defaults under this Lease (beyond the applicable notice
and cure period, if any) prior to the Lease Commencement Date, or if Tenant
fails to accept possession of the Premises when tendered by Landlord (it being
acknowledged and agreed that any such failure by Tenant to accept possession of
the Premises when tendered by Landlord shall be an Event of Default hereunder,
but that Tenant shall not be required to actually occupy the Premises in order
for Tenant to accept possession thereof), Landlord shall be entitled to
terminate Tenant’s right to possession of the Premises pursuant to the Lease
Agreement and to recover from Tenant, subject to the conditions and limitations
set forth in Section 22(B), contract damages resulting from Tenant’s default
and/or failure to accept possession of the Premises in an amount equal to all of
the rents and other sums required to be paid under the Lease (as if Tenant had
taken possession of the Premises when tendered by Landlord) from the date on
which Landlord tenders possession of the Premises to Tenant until the date on
which the Premises are relet (if ever) or any earlier date on which the Lease
would have expired by its terms, plus (but without duplication) all of the
damages reserved to Landlord in Section 22(B) of this Lease (including, but not
limited to, any rent deficiency upon any reletting, costs of reletting, and
court costs and attorneys’ fees incurred to relet the Premises and/or to enforce
Landlord’s rights under the terms of this Lease).

 

(E)                                 Landlord Default.

 

(1)                                  Subject to the terms hereof, if (i)
Landlord shall default in the performance of any covenant or provision of this
Lease pertaining to the provision of services by Landlord or performance of
repairs or maintenance on Landlord’s part to be performed (which default shall
not be occasioned by (a) the acts or omissions of Tenant or Tenant’s agents,
assignees, contractors, employees, invitees, licensees, sublessees or others for
whose actions Tenant is responsible or over whose actions Tenant can reasonably
be expected to exercise control, or (b) circumstances, events or facts beyond
Landlord’s reasonable control), (ii) Landlord shall fail to remedy such default
within ten (10) days after Tenant shall have given Landlord written notice of
such

 

46

--------------------------------------------------------------------------------


 

default specifying the same in detail and specifying that the failure to cure
the same within ten (10) days shall be deemed a Landlord Default hereunder, and
(iii) such default shall substantially impair Tenant’s use and enjoyment of the
Premises, then upon the expiration of such 10-day cure period the Tenant shall
(as Tenant’s sole and exclusive remedies) be entitled to exercise the remedies
set forth in this Section 22(E).  Notwithstanding the foregoing, in the event
that any such default is not reasonably susceptible of cure within such ten (10)
day cure period, such cure period shall automatically be deemed to be extended
for such additional period as shall be reasonably required to cure such default,
provided that Landlord commences such cure within such 10-day period and
diligently pursues such cure thereafter.  Any such default on the part of
Landlord which is not cured within such 10-day cure period (as the same may be
extended pursuant to the preceding sentence) shall be deemed a “Landlord
Default”.

 

(2)                                  Subject to the terms hereof, in the event
of a Landlord Default, Tenant shall, provided that no Event of Default by Tenant
is in existence hereunder, have the right (but not the obligation) to remedy
such Landlord Default and charge Landlord for the reasonable cost of such
remedy, which charges shall be payable by Landlord within thirty (30) days of
Tenant’s demand therefor; provided that, (i) Tenant’s actions to cure any
Landlord Default shall conform and comply in all respects with the terms of this
Lease (including, but not limited to, the applicable provisions of Section 14),
(ii) the charges payable by Landlord pursuant to this Section 22(E) shall
constitute Operating Expenses to the extent the same would constitute Operating
Expenses under Section 5 hereof if incurred directly by Landlord (it being
agreed, however, that any additional incremental increase in such costs which is
reasonably attributable solely to the Landlord Default (i.e., if Landlord had
performed directly it would have been able to render performance at a lower
cost) shall be excluded from Operating Expenses), and (iii) Tenant shall have no
right to remedy any Landlord Default if (a) such remedy will or may materially
and adversely interfere with the ability of other tenants of the Building to
utilize their premises for the Comparable Uses or invalidate or impair any
warranty applicable to any portion of the Building, the Building structure or
any system serving any of the same, or (b) such Landlord Default arises from or
out of, or in connection with, any fire or other casualty damage to, or
condemnation of, the Building.

 

47

--------------------------------------------------------------------------------


 

(3)                                  In the event Tenant engages in self-help as
provided in subparagraph 22 (E) (2) above and Landlord disagrees with the
propriety of Tenant’s actions and/or the level of expenses incurred by Tenant,
and refuses to reimburse Tenant for its costs, the parties agree to submit such
dispute to arbitration; provided that, this subparagraph 22(E)(3) shall not be
deemed to require that Tenant refrain from curing a Landlord Default in
compliance with this Section 22(E) until such dispute is submitted to
arbitration, nor shall this subparagraph 22(E)(3) be deemed to preclude Landlord
from submitting to arbitration, after the exercise of such remedy by Tenant, any
dispute regarding the existence of a Landlord Default or arising from the
exercise of (or the costs of exercising) such remedy by Tenant.

 

(4)                                  Notwithstanding anything herein contained
to the contrary, in the event the Building, or any part thereof, or the land on
which the Building is constructed, or the Landlord’s estate in the Building, is
at any time subject to a mortgage or deed of trust (each a “Mortgage”), and/or
(ii) this Lease, or the Rent payable under this Lease, is assigned to a
mortgagee or the trustee(s) under a deed of trust (each a “Mortgagee”), then
Tenant shall have no right to exercise any remedy under this Section 22(E)
unless and until Tenant shall first deliver written notice, in the manner
provided elsewhere in this Lease for the delivery of notices, to such Mortgagee,
specifying the Landlord Default in reasonable detail, and affording such
Mortgagee the same notice and cure period set forth above for the cure of a
Landlord Default (it being understood and agreed that no such Mortgagee shall be
obligated to cure any Landlord Default).  Tenant further agrees to deliver to
each such mortgagee or trustee a copy of any notice delivered to Landlord
pursuant to the provisions of this Section 22(E).

 

23.                                 RE-ENTRY BY LANDLORD.

 

No re-entry by Landlord or any action brought by Landlord to remove Tenant from
the Premises shall operate to terminate this Lease unless Landlord shall have
given written notice of termination to Tenant, in which event Tenant’s liability
shall be as above provided.  Subject to the express limitations and conditions
set forth herein, no right or remedy herein granted to Landlord or Tenant is
intended to be exclusive of any other right or remedy, and each and every right
and remedy herein provided shall be cumulative and in addition to any other
right or remedy hereunder or now or hereafter existing in law or equity or by
statute.  In the event of termination of this Lease, Tenant waives

 

48

--------------------------------------------------------------------------------


 

any and all rights to redeem the Premises either given by any statute now or
herein enacted.

 

24.                                 ADDITIONAL RIGHTS TO LANDLORD.

 

(A)                              In addition to any and all other remedies,
Landlord or Tenant may restrain any threatened breach of any covenant, condition
or agreement herein contained, but except as otherwise expressly set forth
herein the mention herein of any particular remedy or right shall not preclude
the Landlord or Tenant from any other remedy or right it may have either at law
or equity, or by virtue of some other provision of this Lease; nor shall the
consent to one act, which would otherwise be a violation or waiver of or redress
for one violation either of covenant, promise, agreement, undertaking or
condition, prevent a subsequent act which would originally have constituted a
violation from having all the force and effect of any original violation.

 

(B)                                Receipt by Landlord of Rent or other payments
from the Tenant shall not be deemed to operate as a waiver of any rights of the
Landlord to enforce payment of any Rent, Additional Rent, or other payments
previously due or which may thereafter become due, or of any rights of the
Landlord to terminate this Lease or to exercise any remedy or right which
otherwise might be available to the Landlord, the right of Landlord to declare a
forfeiture for each and every breach of this Lease is a continuing one for the
life of this Lease.

 

(C)                                Intentionally Deleted.

 

(D)                               Intentionally Deleted.

 

25.                                 SUCCESSORS, ASSIGNS AND LIABILITY.

 

The terms, covenants, conditions and agreements herein contained and as the same
may from time to time hereafter be supplemented, modified or amended, shall
apply to, bind, and inure to the benefit of the parties hereto and their legal
representatives, successors and assigns, respectively, subject to Section 12
hereof.  In the event either party now or hereafter shall consist of more than
one person, firm or corporation, then and in such event all such person, firms
and/or corporations shall be jointly and severally liable as parties hereunder.

 

26.                                 NOTICES.

 

All notices and demands required to be given to either party hereunder shall be
in writing and shall be deemed to have been given upon the earlier to occur of
delivery or refusal of delivery (or inability to deliver at the last address
provided by the recipient to the sender), provided that such notice or demand is
sent by certified United States mail, postage prepaid, return

 

49

--------------------------------------------------------------------------------


 

receipt requested, or by personal delivery, or by a nationally recognized
overnight delivery service which provides evidence of delivery, delivery
prepaid, addressed to the party to whom directed at the address set forth below
or at such other address as may be from time to time designated in writing by
the party changing such address.

 

Landlord

Tenant

 

 

Petula Associates, Ltd.

If Prior to the Commencement

711 High Street

Date:

Des Moines, Iowa 50392-1370

Government Technology

Attn: CRE Equities/Mid-Atlantic Team

4100 Lafayette Center Drive

 

Chantilly, VA 20151-1200

 

 

With a copy to:

With a copy to:

 

 

Trammell Crow Real Estate

Government Technology

Services, Inc.

Services, Inc.

1115 30th Street, N.W.

4100 Lafayette Center Drive

Washington, D.C. 20007

Chantilly, Virginia 20151-1200

Attn:     Property Manager/Avion

Attn: General Counsel

 

 

 

If after the Commencement

 

Date:

 

 

 

Tenant at the Premises

 

Attn: Director of Facilities

 

 

 

With a copy to:

 

 

 

Tenant at the Premises

 

Attn: General Counsel

 

27.           MORTGAGEE’S APPROVAL.

 

Tenant hereby agrees that, if Landlord’s mortgagee shall require modifications
of the terms and provisions of this Lease, Tenant shall not unreasonably
withhold, condition or delay its execution and delivery of the agreements
required to effect such Lease modification (it being understood that any such
reasonable modification(s) shall be executed and delivered within thirty (30)
days after Landlord’s request therefor).  In no event, however, shall Tenant be
required to agree to modify any provision of this Lease relating to the amount
of Rent, Additional Rent or other charges reserved herein, the size and/or
location of the Premises, the Improvements or the Lease Term, or to any
modification which would conflict with the express terms hereof, nor shall any
such modification diminish Landlord’s obligations or Tenant’s rights hereunder
or increase Tenant’s obligations hereunder.

 

50

--------------------------------------------------------------------------------


 

28.                                 ESTOPPEL CERTIFICATES.

 

Within fifteen (15) days after delivery of a written request from the other
party hereto (the “Requesting Party”), the party receiving such request (the
“Receiving Party”) agrees to execute, acknowledge and deliver to the Requesting
Party (or, if Landlord is the Requesting Party, any proposed mortgagee or
purchaser) a statement in writing, in form reasonably satisfactory to the
Requesting Party, certifying whether this Lease is in full force and effect and,
if it is in full force and effect, what modifications (if any) have been made to
this Lease to the date of the certification, whether or not any defaults or
offsets exist with respect to this Lease and, if there are, what they are
claimed to be, and setting forth the date(s) to which Rent or other charges have
been paid in advance, if any.  The failure of Tenant to execute, acknowledge,
and deliver to Landlord a statement requested pursuant to this Section 28, which
failure shall continue for more than five (5) days after a second (2nd) written
notice from Landlord (delivered not earlier than the expiration of the initial
15-day period) demanding such statement, shall constitute an acknowledgment by
Tenant that this Lease is unmodified and in full force and effect and that the
Rent and other charges have been duly and fully paid to and including the
respective due dates immediately preceding the date of Landlord’s notice to
Tenant and shall constitute as to any person, a waiver of any defaults which may
exist prior to such notice.

 

29.                                 DEFAULT RATE OF INTEREST.

 

All amounts owed by one party to the other pursuant to any provision of this
Lease shall bear interest from the date due until paid at five percent (5%) per
annum above the generally prevailing “prime rate” as published in the “Money
Rates” section of the Wall Street Journal (Eastern Edition) on the due date of
such sum (or, if not a business day, the next business day), unless a lesser
rate shall then be the maximum rate permissible by law, in which event said
lesser rate shall be charged (“Default Rate”); provided that, interest shall not
accrue on any payment which is paid within five (5) business days after written
notice that such payment is due and payable, unless two (2) or more such notices
have been delivered to the party from whom payment is due within the twelve (12)
months immediately preceding the due date of the current payment.

 

30.                                 EXCULPATORY PROVISIONS.

 

It is expressly understood and agreed by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings, indemnities and agreements
herein made on the part of Landlord while in form purporting to be the
representations, warranties, covenants, undertakings, indemnities and agreements
of Landlord are nevertheless each and every one of them made and intended, not
as personal representations, warranties, covenants,

 

51

--------------------------------------------------------------------------------


 

undertakings, indemnities and agreements by Landlord or for the purpose or with
the intention of binding Landlord personally, but are made and intended for the
purpose only of subjecting Landlord’s interest in the Premises to the terms of
this Lease and for no other purpose whatsoever, and in case of default hereunder
by Landlord, Tenant shall look solely to the interests of Landlord in the
Property.  Landlord shall not have any personal liability to pay any
indebtedness accruing hereunder or to perform any covenant, either express or
implied, herein contained.  All such personal liability of Landlord, if any, is
expressly waived and released by Tenant and by all persons claiming by, through
or under Tenant.  Notwithstanding the foregoing, this Section 30 shall be
inapplicable to any judgment for monetary damages entered against Landlord and
in favor of Tenant, to the extent Tenant’s damages were found to have been
proximately caused by Landlord’s fraud or Landlord’s misapplication of insurance
proceeds or a condemnation award.

 

31.                                 MORTGAGEE PROTECTION.

 

Tenant agrees to give any holder of any first mortgage or first trust deed in
the nature of a mortgage (both hereinafter referred to as a “First Mortgage”)
against the Premises, or any interest therein, by registered or certified mail,
a copy of any notice or claim of default served upon Landlord by Tenant,
provided that prior to such notice, Tenant has been notified in writing of the
address of such First Mortgage holder.  Tenant further agrees that if Landlord
shall have failed to cure any such default within twenty (20) days after such
notice to Landlord (or if such default cannot be cured or corrected within that
time, then such additional time as may be necessary if Landlord has commenced
within such twenty (20) days and is diligently pursuing the remedies or steps
necessary to cure or correct such default), then the holder of the First
Mortgage shall have an additional thirty (30) days within which to cure or
correct such default (or if such default cannot be cured or corrected within
that time, then such additional time as may be necessary if such holder of the
First Mortgage has commenced with such thirty (30) days and is diligently
pursuing the remedies or steps necessary to cure or correct such default,
including the time necessary to obtain possession if possession is necessary to
cure or correct such default).

 

32.                                 RECIPROCAL COVENANT ON NOTIFICATION OF ADA
VIOLATIONS.

 

Within ten (10) days after receipt, Landlord and Tenant shall advise the other
party in writing, and provide the other with copies of (as applicable), any
notices alleging violation of the Americans with Disabilities Act of 1990
(“ADA”) relating to any portion of the Premises or the Improvements; any claims
made or threatened in writing regarding noncompliance with the ADA and relating
to any portion of the Premises or the Improvements; or any governmental or
regulatory actions or investigations

 

52

--------------------------------------------------------------------------------


 

instituted or threatened regarding noncompliance with the ADA and relating to
any portion of the Premises or the Improvements.

 

33.                                 LAWS THAT GOVERN.

 

The terms and conditions of this Lease shall be governed by the laws of the
jurisdiction in which the Premises is located.

 

34.                                 FINANCIAL STATEMENTS.

 

Within ten (10) business days of Landlord’s request, Tenant shall deliver to
Landlord the current financial statements of Tenant, and financial statements
for the two (2) years prior to the current year.  The financial statements shall
include a balance sheet, profit and loss statement, and statement of cash flows
for each year, accompanied by an opinion from a certified public accountant
certifying that the financial statements are prepared in accordance with
generally accepted accounting principles consistently applied.  If Tenant fails
to deliver such financial statements within two (2) business days after
Landlord’s second (2nd) request for such financial statements, an amount equal
to $250 per day shall be charged as Additional Rent for each day thereafter on
which Tenant fails to deliver to Landlord the financial statements required
herein.  Notwithstanding the foregoing, this Section 34 shall not be deemed to
apply to GTSI or to any other publicly traded corporation so long as GTSI or
such publicly traded corporation, as applicable, publicly discloses its
financial condition.

 

35.                                 PARKING.

 

In connection with construction of the Improvements, Landlord shall construct on
the Premises in accordance with the Work Agreement attached hereto as Exhibit B,
surface parking at a ratio equal to not less than 4 spaces per 1,000 square feet
of net rentable area in the Improvements.  Tenant shall have the right to park
in the parking facilities free of charge (other than payment of Tenant’s Pro
Rata Share of Operating Expenses).  If, after Landlord completes construction of
the second building (the “Second Building”) contemplated by the Current Site
Plan (as defined herein) and executes a lease therefor, Tenant determines that
use of parking on the Property by third parties is leaving Tenant with
insufficient parking spaces for its employees and visitors, Tenant shall have
the right to install professional signs and stencils on Tenant’s parking spaces,
identifying such spaces as reserved for the exclusive use of Tenant and its
employees and invitees.  Tenant shall have the right, at any time, to install
professional signs and stencils identifying Tenant’s executive and visitor
parking spaces.  Tenant shall have the right to tow any vehicle parked in
Tenant’s parking spaces in violation of Tenant’s posted signs, provided that
such signs warn that violators will be towed and provide such other information
as is required by law to allow such towing.  Landlord and Tenant acknowledge
that Tenant’s parking area will be as shown

 

53

--------------------------------------------------------------------------------


 

cross-hatched on the Current Site Plan (subject to modification in accordance
with Exhibit B).  Tenant shall, at all times and at Tenant’s sole expense,
maintain its parking signs and stencils in a first-class condition.

 

36.           SIGNAGE.

 

(A)                              Landlord shall permit Tenant to place two (2)
signs containing Tenant’s logo upon the Improvements subject to Landlord’s
approval as to design, method of attachment, placement, size, color and style
(such approval not to be unreasonably withheld, conditioned or delayed), it
being further agreed that Landlord shall not withhold its approval as to the
design, color, size, or style of such signs to the extent that such signs comply
with the signage requirements of Exhibit E hereto.  So long as Tenant shall
occupy at least fifty percent (50%) of the Building, no other tenant shall be
permitted to place signage on the Building.

 

(B)                                So long as Tenant occupies at least
seventy-five percent (75%) of the Building, Tenant shall also have the exclusive
right, subject to approval by Fairfax County and receipt of all necessary
approvals, easements, licenses and permits (which the parties agree to cooperate
to obtain), to install and maintain one (1) monument sign containing Tenant’s
name and/or logo on the Land adjacent to Stonecroft Boulevard (in a location
mutually-agreed by Landlord and Tenant [and to be tentatively agreed by the
parties not later than when Landlord’s proposed site plan is submitted for
Fairfax County approval], each hereby agreeing to negotiate the same in good
faith and further agreeing not to unreasonably withhold, condition or delay
their agreement to the same).  If Tenant occupies less than seventy-five percent
(75%) of the Building, Landlord shall have the right to install and maintain its
own monument sign on the Land adjacent to Stonecroft Boulevard (in a location
mutually-agreed by Landlord and Tenant, each hereby agreeing to negotiate the
same in good faith and further agreeing not to unreasonably withhold, condition
or delay their agreement to the same).  If Tenant occupies less than
seventy-five percent (75%) of the Building, and Fairfax County does not permit
installation of a second monument sign on the Land adjacent to Stonecroft
Boulevard, Tenant agrees to provide Landlord with fifty percent (50%) of the
signage space on its monument sign and Landlord agrees to reimburse Tenant for
(i) any modifications to such monument sign reasonably required in connection
therewith and (ii) fifty percent (50%) of the original cost of constructing and
installing the monument sign.

 

(C)                                In the event Landlord, in Landlord’s sole
discretion, installs a monument or directional signage at the entrance to the
parking areas from Avion Parkway, Tenant shall be entitled to have sign space on
such directional sign equal

 

54

--------------------------------------------------------------------------------


 

to that of the other tenants occupying improvements on Parcel D-l, Avion
Development, as shown on plat attached to Deed of Division recorded in Deed Book
7375 at page 562, among the land records of Fairfax County, Virginia (“Parcel
D-l”); provided that, Tenant’s signage thereon shall be uppermost in location on
such directional sign.  Tenant shall reimburse Landlord for its proportionate
share (based on the proportion of signage space allowed thereon) of all costs,
expenses and fees attributable to such directional sign.

 

(D)                               Tenant shall obtain and pay for all
governmental approvals, permits and/or licenses required in connection with any
signage installed by or on behalf of Tenant.  In addition, all such signage
shall be subject to Landlord’s prior approval (not to be unreasonably withheld,
conditioned or delayed), and must comply with the established signage program at
Avion Business Park  (a copy of which is attached hereto as Exhibit E) and with
all covenants, conditions and restrictions of record.  The cost of Tenant’s
signage shall be borne by Tenant (it being understood, however, that Tenant may
elect to be reimbursed from the Allowance (as defined in Exhibit B) for the cost
of Tenant’s permitted signage.

 

(E)                                 If any signage (other than signage on the
interior of the Premises which is not visible from outside the Premises) is
exhibited without Tenant first obtaining the Landlord’s written consent thereto,
Landlord shall have the right, upon ten (10) days written notice to Tenant, to
remove the same and Tenant shall be liable for any and all expenses incurred by
Landlord in connection with such removal.  Tenant shall maintain all of its
signage in a good state of repair and save the Landlord harmless from any loss,
cost or damage as a result of the construction, installation, maintenance,
existence or removal of the same, and Tenant shall repair any damage which may
have been caused by the construction, installation, operation, existence,
maintenance or removal of such signage.  Upon vacating the Premises, Tenant
shall remove all of its signage and repair all damage caused by the
installation, operation and/or removal thereof, at the Tenant’s sole expense.

 

37.           RECORDATION.

 

Except to the extent required by law, Tenant shall not record this Lease among
or in any public records.

 

38.           FORCE MAJEURE.

 

This Lease and the obligations of the parties hereunder shall not be affected or
impaired because the Landlord or Tenant (as applicable) is unable to fulfill any
of its obligations hereunder or is delayed in doing so, to the extent such
inability or delay

 

55

--------------------------------------------------------------------------------


 

is caused by reason of war, civil unrest, strike, labor troubles, unusually
inclement weather, governmental delays, inability to procure services or
materials despite reasonable efforts, third party delays, acts of God, or any
other cause (s) beyond the reasonable control of the Landlord or Tenant (as
applicable) (which causes are referred to collectively herein as “Force
Majeure”).  The time specified for the performance of an obligation of Landlord
or Tenant (as applicable) in this Lease shall be extended one day for each day
of delay suffered by Landlord or Tenant (as applicable) in the performance of
such obligation as a result of any Force Majeure cause, provided that the party
from whom performance is due exercises commercially reasonable efforts to
mitigate the effects of such Force Majeure cause.  Notwithstanding the
foregoing, but subject to the terms of the sentence which immediately follows
this sentence, (i) this Section 38 shall have no application to, nor shall the
time for the performance of Landlord’s or Tenant’s obligations hereunder be
extended with respect to, any obligation for the payment of money or the
surrender of the Premises upon the expiration of the Lease Term, and (ii) this
Section 38 shall be disregarded for purposes of determining Tenant’s termination
rights pursuant to Section 2(A)(4) and for determining the liquidated damages,
if any, to which Tenant may be entitled pursuant to Section 10(c) of Exhibit B
(it being understood that Force Majeure shall have no application to Section
2(A)(4), and is independently treated in Section 10(c) of Exhibit B).
 Notwithstanding anything herein to the contrary, (x) if the Construction Lender
has foreclosed upon the Property or has accepted a deed in lieu of foreclosure,
and (y) such Construction Lender is diligently pursuing completion of the work
to be performed by Landlord under Exhibit B hereto, this Section shall apply to
Tenant’s right to terminate pursuant to Section 2(A)(4).

 

39.           LANDLORD’S LIEN.

 

As security for the performance of Tenant’s obligations, Tenant grants to
Landlord a lien upon and a security interest in Tenant’s existing or hereafter
acquired personal property, inventory, furniture, furnishings, fixtures,
equipment, licenses, permits, and all other tangible and intangible property,
assets and accounts, and all additions, modifications, products and proceeds
thereof, including, without limitation, such tangible property which has been
used at the Premises, purchased for use at the Premises, located at any time in
the Premises or used or to be used in connection with the business conducted or
to be conducted in the Premises, whether or not the same may thereafter be
removed from the Premises.  Such lien shall be in addition to all rights of
distraint available under applicable law.  Within five (5) days after request
from time to time, Tenant shall execute, acknowledge and deliver to Landlord a
financing statement and any other document evidencing or establishing such lien
and security interest which may be requested by Landlord.  During the Lease
Term, Tenant shall not sell, transfer or remove from the Premises any of the
aforementioned tangible property without Landlord’s

 

56

--------------------------------------------------------------------------------


 

prior written consent, unless the same shall be promptly replaced with similar
items of comparable value.  In order to further assure Tenant’s performance of
its obligations under this Lease, Tenant covenants that during the Lease Term,
it will not convey or otherwise transfer its assets or permit its assets to be
encumbered to the extent that any such conveyance, transfer or encumbrance is
not done in the ordinary course of Tenant’s business or would materially and
adversely affect the net worth of Tenant.  Notwithstanding anything herein to
the contrary, said lien shall be subordinated to the rights of any lessor of any
equipment or personal property under any equipment lease, the rights of the
seller under any conditional sales contract, and to the properly perfected lien
of any bona fide third party lender providing financing to Tenant in the
ordinary course of Tenant’s business.  Landlord also shall, to the extent
permitted by law, have (in addition to all other rights) a right of distress for
rent as security for all Rent, Additional Rent and any other sums payable under
this Lease.

 

40.           BROKERS.

 

Tenant represents and warrants to Landlord, and Landlord represents and warrants
to Tenant, that neither it nor its officers or agents nor anyone acting on its
behalf has dealt with any real estate broker other than Trammell Crow Real
Estate Services, Inc. and Cambridge Property Group Limited Partnership in the
negotiating or making of this Lease, and each agrees to indemnify and hold the
other party, and its respective agents, employees, partners, directors,
shareholders and independent contractors harmless from all liabilities, costs,
demands, judgments, settlements, claims and losses, including reasonable
attorneys fees and costs, incurred in conjunction with any such claim or claims
of any other broker or brokers claiming to have interested Tenant in the
Property or Premises or claiming to have caused Landlord or Tenant to enter into
this Lease.  Landlord acknowledges that it has agreed to pay Trammell Crow Real
Estate Services, Inc. and Cambridge Property Group Limited Partnership a
commission with respect to this Lease, pursuant to a separate agreement.

 

41.           CONFIDENTIALITY.

 

Tenant agrees that this Lease is confidential and, agrees to exercise
reasonable, good faith efforts not to disclose the contents of this Lease to any
third party, except Tenant’s brokers, lawyers, architects, engineers, and other
consultants engaged in connection with this Lease transaction; provided that,
this Section 41 shall not prohibit the disclosure of the terms of this Lease to
the U.S. Government or Tenant’s lenders, to the extent required by law or
contract between Tenant and such party.

 

57

--------------------------------------------------------------------------------


 

42.                                 LEASE/DEED OF LEASE.

 

To the extent required under applicable law to make this Lease legally
effective, this Lease shall constitute a deed of lease executed under seal.

 

43.                                 RIGHT OF FIRST OFFER.

 

(A)                              Subject to the terms hereof and provided no
Event of Default then remains uncured under the Lease, Landlord agrees that it
will not sell the Premises (or, if the Premises is Landlord’s sole asset,
transfer all of Landlord’s capital stock) during the Lease Term unless it first
extends a bona fide offer to sell the Premises to Tenant at a price and on such
terms and conditions as Landlord may describe in a written “offer to sell” given
to Tenant in the same fashion as notices given pursuant to the provisions of
Section 26 of this Lease.  Landlord shall, not less than fifteen (15) days prior
to Landlord’s general circulation of offering materials for the Premises,
deliver to Tenant the offer to sell (“Sale Offer Notice”).  Tenant shall have
fifteen days after receipt of the Sale Offer Notice to (i) exercise its right of
first offer by agreeing to the economic terms of the purchase and sale and
giving Landlord written notice of Tenant’s election to acquire the Premises
(“Sale Election Notice”) or (ii) not to exercise its right of first offer for
the acquisition of the premises, it being understood and agreed that if no
notice is received from Tenant during said fifteen day period, Tenant shall be
deemed not to have elected to purchase the Premises.  Within 30 days after
receipt of Tenant’s Sale Election Notice, Landlord will provide Tenant with an
agreement of purchase and sale, which Landlord and Tenant will negotiate and
execute within thirty (30) days of Tenant’s delivery of the Sale Election
Notice.  In the event Tenant fails to execute the agreement of purchase and sale
within said thirty (30) day period after giving its Sale Election Notice or in
the event Tenant does not deliver the Sale Election Notice, then Landlord shall
have the right thereafter to sell the Premises to any third party purchaser free
and clear of any rights by Tenant under this Section 43; provided that, before
entering into a contract to sell the Premises at a price which is less than
ninety-five percent (95%) of the price at which the Premises was offered to
Tenant in Landlord’s Sale Offer Notice, Landlord shall again offer to sell the
Premises to Tenant in accordance with this Section 43 (in which event Tenant
shall exercise its rights under this Section 43 by delivery of the Sale Election
Notice within three (3) business days after delivery of the Sale Offer Notice).

 

(B)                                Subject to the terms hereof and provided no
Event of Default has occurred under the Lease, Landlord agrees that, during the
first (1st) six and one-half (6-1/2) years of the Lease Term, before executing
any lease for space in any other

 

58

--------------------------------------------------------------------------------


 

building constructed on Parcel D-l (an “Adjacent Building”), Landlord will
provide Tenant with a bona fide offer to lease such Adjacent Building at a
rental rate and on such other terms and conditions as Landlord describes in a
written “offer to lease” (the “Lease Offer Notice”) delivered to Tenant in the
same fashion as notices given pursuant to the provisions of Section 26 of this
Lease.  Tenant shall have fifteen days after receipt of the Lease Offer Notice
to (i) exercise its right of first offer by agreeing to the economic terms of
the lease and giving Landlord written notice of Tenant’s election to lease such
Adjacent Building (“Lease Election Notice”) or (ii) not to exercise its right of
first offer for the lease of the Adjacent Building, it being understood and
agreed that if no notice is received from Tenant during said fifteen day period,
Tenant shall be deemed not to have elected to lease the Adjacent Building.
 Within 30 days after receipt of Tenant’s Lease Election Notice, Landlord will
provide Tenant with a lease agreement, which Landlord and Tenant will negotiate
and execute within thirty (30) days of Tenant’s delivery of the Lease Election
Notice.  In the event Tenant fails to execute the lease agreement within said
thirty (30) day period after giving its Lease Election Notice or in the event
Tenant does not deliver the Lease Election Notice, then Landlord shall have the
right thereafter to lease all or any part of the Adjacent Building to any third
party free and clear of any rights by Tenant under this Section 43. 
Notwithstanding anything herein contained to the contrary, Tenant acknowledges
that (i) its rights under this Section 43(B) are subject and subordinate to any
now-existing expansion rights in or to such Adjacent Building, and to any
expansion or renewal rights granted to future tenants of such Adjacent Building,
and (ii) this Section 43(B) shall be inapplicable to the initial “lease-up” of
any “pre-leased” or “build-to-suit” Adjacent Building.

 

44.                                 MISCELLANEOUS.

 

(A)                              In the event that Tenant desires to store or
maintain the type or character of goods or materials in the Premises which cause
an increase in insurance premiums, Tenant shall first obtain the written consent
of Landlord and Tenant shall reimburse Landlord for any increase in premiums
caused thereby.

 

(B)                                Unless the context clearly denotes the
contrary, the words “Rent” and “Additional Rent” as used in this Lease not only
includes cash rental for the Premises, but also all other payments and
obligations to pay assumed by the Tenant, whether such obligations to pay run to
the Landlord or to other parties.

 

(C)                                In any litigation between the parties arising
out of this Lease, or in connection with any consultations with counsel

 

59

--------------------------------------------------------------------------------


 

and other actions taken or notices delivered in relation to a default by any
party to this Lease, the non-prevailing party shall pay to the prevailing party
all reasonable expenses and costs including reasonable attorneys’ fees incurred
by the prevailing party in connection with the default and/or litigation, as the
case may be (including fees and costs in preparation for and at trial, and on
appeal, if applicable) (“Legal Costs”).  The Legal Costs shall be payable on
demand, and, if the prevailing party is Landlord, the Legal Costs shall be
deemed Additional Rent, subject to all of Landlord’s rights and remedies
provided herein.

 

(D)                               It is mutually agreed by and between Landlord
and Tenant that the respective parties hereto shall, and they hereby do, waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matter whatsoever arising out of or in
any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant’s use of or occupancy of the Premises or any claim of injury or damage
and any emergency statutory or any other statutory remedy.  If Landlord
commences any summary proceeding for nonpayment of Rent or Additional Rent, 
Tenant will not interpose any counterclaim of whatever nature or description in
any such proceeding, unless such counterclaim is a mandatory counterclaim which
would be waived if not interposed in such proceeding.

 

(E)                                 If any term or provision of this Lease is
declared invalid or unenforceable, the remainder of this Lease shall not be
affected by such determination and shall continue to be valid and enforceable.

 

(F)                                 Landlord and Tenant warrant that this
agreement is being executed with full corporate authority and that the officers
whose signatures appear hereon are duly authorized and empowered to make and
execute this Lease in the name of the corporation by appropriate and legal
resolution of its Board of Directors.

 

(G)                                This Lease contains the entire agreement
between the parties hereto.  No representations, inducements, promises or
agreements, oral or otherwise, between the parties not embodied herein shall be
of any force or effect, and all reliance by Tenant with respect to any
representations, inducements, promises or agreements is based solely on those
contained in this Lease.  Any modification to this Lease must be in writing and
duly executed by the parties hereto.

 

45.                                 ROOF-TOP EQUIPMENT.

 

Tenant shall have the right to utilize a portion of the roof of the Building for
purposes of installing and operating one or more satellite dishes or antennas,
subject to the terms of the attached

 

60

--------------------------------------------------------------------------------


 

Exhibit F.  Landlord and Tenant shall each complete, execute and deliver to
other the attached Exhibit F prior to Tenant making any installation upon the
Building roof.  Nothing herein contained shall be deemed to grant Tenant the
exclusive right to utilize the roof of the Building.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal on
this 10th day of December, 1997.

 

WITNESS/ATTEST:

LANDLORD:

 

 

 

PETULA ASSOCIATES, LTD., an Iowa
corporation

/s/ Susie Wieland

 

 

 

By:

/s/ Michael D. Ripson

(Seal)

 

 

MICHAEL D. RIPSON

 

 

Title:

VICE PRESIDENT

 

 

 

 

By:

/s/ H. L. Minear

(Seal)

 

 

H. L. Minear

 

 

Title:

Vice President

 

 

 

 

 

WITNESS/ATTEST:

TENANT:

 

 

 

 

GOVERNMENT TECHNOLOGY SERVICES,
INC.,

 

 

a Delaware corporation

 

By:

/s/ M. Dendy Young

(Seal)

 

Title:

CEO

 

 

61

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made entered into
as of April 30, 2003 by and between AG/ARG Avion, LLC and GTSI Corp (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of December 10, 1997 (the “Lease”) for 102,022 feet of space (the “Premise”) in
a facility at 3901 Stonecroft Boulevard, Chantilly, Virginia 20151 (the
“Building”);

 

WHEREAS, Tenant desires to install a satellite dish on the roof of the Building
and Landlord agrees to allow such installation, upon the terms and conditions
and as more particularly set forth herein below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein below and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, Landlord and
Tenant, intending legally to be bound, hereby agrees as follows:

 

1.             Communications Equipment. Tenant shall have the right to install
and maintain one (1) satellite dish (the “Communications Equipment”) on the roof
of the Building throughout the Lease Term, subject to the following terms and
conditions:

 

(a)           The location, size, weight, height and all other features and
specifications of the Communications Equipment and the manner of initial
installation of the same shall be subject to Landlord’s prior written approval,
which approval may be granted or withheld in Landlord’s sole and absolute
discretion; provided, however, that in no event shall (i) the diameter of any
satellite dish exceed twenty-four (24”), and (ii) any portion of the
Communications Equipment extend over the top of the roof of the Building.
 Tenant shall reimburse Landlord for Landlord’s expenses incurred in such
review.  All repair and installation required after the initial installation of
the Communications Equipment also shall be subject to Landlord’s prior written
approval (to be granted or withheld in Landlord’s sole and absolute discretion),
which approval shall be at Tenant’s sole cost and expense.

 

(b)           Tenant, at its sole cost and expense, shall procure all necessary
governmental permits and licenses for the construction and maintenance of the
Communications Equipment, and shall at all times comply with all requirements of
laws, ordinances, orders, rules and regulations of all public authorities and
insurance companies which shall impose any order or duty upon Landlord or Tenant
with respect to or affecting the Communications Equipment or arising out of
Tenant’s use or manner of use thereof.  The failure by Tenant to procure any
such permits shall not in any way affect Tenant’s obligations under this Lease.

 

(c)           Tenant shall pay and discharge all costs and expenses incurred by
Landlord in connection with the furnishing, installation, maintenance, operation
and removal of the Communications Equipment within fifteen (15) business days
after written demand therefore.

 

--------------------------------------------------------------------------------


 

(d)           Installation of the Communications Equipment shall be at Tenant’s
sole expense and risk.  The Communications Equipment shall be approved by
Landlord and shall be screened from view from the grounds adjacent to the
Building in a manner and with materials acceptable to Landlord in its sole
discretion.  Tenant shall not disturb the roof membrane or make any other
penetration on the roof or the exterior facade of the Building except as
otherwise approved in writing by Landlord in its sole discretion.  Tenant shall
be permitted access to the roof only upon prior notice to Landlord, provided
that, at Landlord’s option, Tenant is accompanied by Landlord’s agent or
representative.  Any change or attachment to the roof system to which Landlord
may consent in its sole and absolute discretion shall be performed at Tenant’s
cost by a contractor selected and/or approved by Landlord.

 

(e)           Tenant shall maintain the Communications Equipment in a clean and
safe manner throughout the entire Lease Term, and shall comply with all
applicable laws, ordinances and regulations, as well as such rules and
regulations as Landlord had adopted or shall adopt from time to time.  In
addition, all repairs to the Building made necessary by reason of the
furnishing, installation, maintenance, operation or removal of the
Communications Equipment or any replacements thereof (including, without
limitation, any invalidation of the roof warranty due to Tenant’s actions) shall
be at Tenant’s sole cost.  Not later than the expiration or termination of this
Lease, Tenant agrees that it will remove promptly the Communications Equipment
and any wiring or accessories associated with the Communications Equipment and
shall repair any damage to the Building or Land caused by the installation or
removal of the Communications Equipment and related equipment and restore the
Building to its preexisting condition.  In the event Tenant fails to remove the
Communications Equipment and associated equipment, Landlord may remove and
dispose of the Communications Equipment and associated equipment and charge
Tenant the entire cost thereof.

 

(f)            Landlord may notify Tenant when in Landlord’s reasonable judgment
it is necessary to move any Communications Equipment to another part of the roof
or to another location on the Land, provided that such relocation will not
materially adversely affect Tenant’s ability to use such Communications
Equipment, in which event Tenant shall promptly move such Communications
Equipment to such location as designated by Landlord or, if applicable, remove
such Communications Equipment altogether.  If it becomes unlawful for Tenant’s
Communications Equipment to remain on the roof for any reason, then Tenant shall
promptly remove same after receipt of notice from Landlord demanding such
removal thereof.  Tenant hereby acknowledges and agrees that the requirement
that Tenant relocate or remove altogether any Communications Equipment shall not
result in any credit or abatement in the rent payable under this Lease.

 

(g)           Landlord may, at Tenant’s expense, install checkmeters or
submeters to the electrical circuits serving the Communications Equipment.
 Tenant shall reimburse Landlord, as additional rent, for all amounts incurred
in connection with the electricity consumed by the Communications Equipment,
including not only the cost of the electricity consumed, but also the cost of
the measurement of such consumption.

 

(h)           Tenant’s Communications Equipment shall not interfere with the
operation of the property, the structure of the Building, any of the Building
systems, or the equipment (including airwaves reception and other equipment) of
any other tenant in the Building.

 

(i)            Tenant shall maintain such insurance as is appropriate with
respect to the installation, operation and maintenance of the Communications
Equipment.  Landlord shall have no liability on account of any damage to or
interference with the operation of the Communications Equipment except for
physical damage caused by Landlord’s gross negligence or willful misconduct and
Landlord expressly makes no representations or warranties with respect to the
capacity for Communications Equipment placed on the roof of the Building to
receive or transmit signals.  The

 

--------------------------------------------------------------------------------


 

operation of the Communications Equipment shall be at Tenant’s sole and absolute
risk.  Tenant shall in no event interfere with the use of any other
communications equipment located on the roof of the Building.

 

(j)            The Communications Equipment may be used by Tenant only in the
conduct of Tenant’s business at the Premises.

 

(k)           In the event that a default occurs under the Lease (as amended
hereby) beyond any applicable notice and/or cure period, then, in addition to
all other rights and remedies of Landlord, Landlord, in its sole and absolute
discretion, may terminate Tenant’s rights pursuant to this Paragraph by written
notice to Tenant.  Within five (5) business days after such notice, Tenant shall
remove the Communications Equipment and any wiring or accessories associated
with the Communications Equipment and shall repair any damage to the Building or
Land caused by the installation or removal of the Communications Equipment and
related equipment and restore the Building to its preexisting condition.  In the
event Tenant fails to remove the Communications Equipment and associated
equipment, Landlord may remove and dispose of the Communications Equipment and
associated equipment and charge Tenant the entire cost thereof.

 

(1)                                  Tenant’s rights under this Section may be
exercised only by Tenant and may not be exercised by any other person or entity.

 

2.              Ratification. Except as otherwise expressly modified by the
terms of this Amendment, the Lease shall remain unchanged and continue in full
force and effect.  All Terms, covenants and conditions of the Lease not
expressly modified herein are hereby confirmed and ratified and remain in full
force and effect, and as further amended hereby, constitute valid and binding
obligations of Tenant enforceable according to the terms thereof.

 

3.              Authority. Tenant and each of the persons executing this
Amendment on behalf of Tenant covenants and warrants that Tenant has full right
and authority to enter into this Amendment, and that the person signing on
behalf of Tenant is authorized to do so behalf of Tenant.

 

4.              Binding Effect. All of the covenants contained in this
Amendment, including but not limited to, all covenants of the Lease as modified
hereby, shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, legal representatives and permitted
successors and assigns.

 

5.              Effectiveness. The submission of this Amendment shall not
constitute an offer, and this Amendment shall not be effective and binding
unless and until fully executed and delivered by each of the parties hereto.

 

6.              Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be an original, but all of which shall
constitute on and the same Amendment.

 

7.              Recital. The forgoing recital are intended to be a material part
of this Amendment and are incorporated herein by this reference.

 

8.              Defined Terms. Unless otherwise provided herein, all terms used
in this Amendment that are defined in the Lease shall have the meanings provided
in the Lease.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant executed this Amendments as of the date
first above written.

 

 

LANDLORD:

 

 

 

AG/ARG AVION, L.L.C

 

 

WITNESS:

By:

/s/ David Fisher

 

 

Name:

David Fisher

 

/s/ Nancy Feene

 

Title:

Senior VP

 

 

 

 

TENANT:

 

 

ATTEST:

GTS1 Corp.

 

3901 Stonecroft Boulevard
Chantilly, VA 20151

 

 

 

By:

/s/ Scott Decker

 

 

Name:

Scott Decker

 

 

 

Title:

Sr. Director, Operations

 

 

--------------------------------------------------------------------------------